Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 1 of 79

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
(MIAMI DIVISION)
CASE NO.: 1:19-cv-20883-SMITH/LOUIS
JUAN ANTONIO CANOURA,
Plaintiff,

V.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, a foreign
corporation,

Defendant.
/

 

DEFENDANT’S EXPERT WITNESS LIST
COMES NOW the Defendant, STATE FARM MUTUAL AUTOMOBILE INSURANCE
COMPANY, by and through its undersigned counsel, serves its Expert Witness List:

1 Dr. Rolando Garcia

Orthopedic Care Center y

21000 N.E. 28" Avenue, Suite 104

Aventura FL 33180
(i) Dr. Rolando Garcia’s report dated July 8, 2019 is attached

(ii) Dr. Rolando Garcia’s Curriculum Vitae is attached

(iii) | List of cases in which Dr. Rolando Garcia has testified at trial and deposition is
attached

(iv) Dr. Rolando Garcia’s statement for the report and fee schedule for testimony are
attached

Qi Dr. Jeff Gelblum
Neuroscience Consultants
2801 NE 213 Street, Suite 1004
Aventura Fl 33180
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 2 of 79

(1) Dr. Jeff Gelblum has not yet issued a report. The Plaintiff's IME with Dr. Gelblum
is currently set for September 25, 2019. Dr. Gelblum is expected to testify regarding the
neurological examination of the Plaintiff. He shall address whether the Plaintiff suffered any injuries
as a result of the subject accident, and future medical needs of the Plaintiff, if any. He is also
expected to testify as to the reasonable necessity and relationship of medical expenses or lack thereof
as to the subject accident. It is expected that the basis for Dr. Gelblum’s opinion will be on his
examination of the Plaintiff, the review of his medial records, diagnostic films and the years of
experience, training and knowledge in his field.

(ii) Dr. Jeff Gelblum’s Curriculum Vitae is attached.

(iii) List of cases in which Dr. Jeff Gelblum has testified at trial and deposition from 2007
to 2016 is attached. An updated list of cases has been requested and will be provided to counsel
upon receipt.

(iv) Dr. Jeff Gelblum’s statements for the report are attached. The fee schedule for

testimony has been requested and will be provided to counsel upon receipt.
Respectfully submitted,

By: /s/ Jonathan G. Liss

Florida Bar No.: 008941
BERNSTEIN, CHACKMAN, LISS
Attorneys for Defendant, State Farm
4000 Hollywood Blvd., Suite 610 North
Hollywood, Florida 33021

(954) 986-9600 - Broward

(305) 940-1900 - Dade

(954) 929-1166 - Fax
vbennett(@belrlaw.com
dhernandez@bclrlaw.com
erin@belrlaw.com
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 3 of 79

Case No.: 1:19-cv-20883-RS
Certificate of Service

IHEREBY CERTIFY that onthis _—_—_— day of September, 2019, I electronically filed the
foregoing document with the Clerk of Court for the U.S. District Court, Southern District of Florida,
via the CM/ECF system, which concurrently served a true and correct copy hereof by e-mail to all
counsel or parties of record on the Service List below.

By: /s/ Jonathan G. Liss
Florida Bar No. 008941

Service List

Diana Santa Maria, Esq.

LAW OFFICES OF DIANA SANTA MARIA, P.A.
5220 S. University Drive, Suite 205-C
Fort Lauderdale, Florida 33328

Tel: (954) 434-1077

Fax: (954) 434-4462
diana(@santamarialaw.net
pleadings@santamarialaw.net
mercedes@santamarialaw.net
solange(@santamarialaw.net
litigation@santamarialaw.net
Attorneys for Plaintiff

 

G:\WP\SF-14758\exp witness Ist.wpd
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 4 of 79

 

——

Orthopedic
Care Center

 

 

 

Orthopaedic Surgery

Rolando Garcia, Jr, MD, MPH
Spine Surgery &
Scoliosis

Richard Rozencwaig, MD, FACS
Sports Medicine & Arthroscopy
Shoulder & Elbow Reconstruction

Dominic J, Lewis, MD
Foot & Ankle Surgery

Paul B. Chaplin, MD
Hand Consultant &
General Orthopaedics

Physical Medicine &
Rehabilitation

Bryce E. Epstein, MD, FAAPMR
Occupational & Sports Medicine
Electrodiagnosis

21000 N.E. 28th Avenue, Suite 104
Aventura, Florida 33180

(Behind Aventura Hospital)
305-937-1999

230 South Dixie Highway
Hallandale, Florida 33009
954-458-2166

July 08, 2019

COMPULSORY MEDICAL EXAMINATION

RE: JUAN CANOURA 422305-CME

Mr. Juan Canoura is a 72-year-old gentleman who
presents for Orthopedic Compulsory Medical Examination
as it relates to a motor vehicle accident of 3/26/2016.

Mr. Canoura presented picture identification in the
form of his Florida driver’s license.

Mr. Canoura’s entire interview and examination was
videotaped by a videographer, Mr. Oscar Santa Maria, on
behalf of Mr. Canoura’s attorney. The interview and
examination was also witnessed by Ms. Solange Ritchie
from Mr. Canoura’s attorney’s office.

Mr. Canoura understands that he is
Compulsory Medical Examination only
treatment will be provided.

present for
and that no

Mr. Canoura indicates that on 3/26/2019, he was the
restrained driver of a Nissan Versa. He indicates he
was waiting for the light to change. I will point out
that during the interview and examination, Mr. Canoura
made multiple comments about multiple things, some of
which were not appropriate. He indicates that on
3/26/2016, he had gone out early at 6 o’clock in the
morning because he wanted to be the only person on the
road. He indicates he was rear-ended by a moron from
Dade County, indicating that he calls morons from Dade
County humanoids. He indicates the impact got him by
surprise. He indicates he started producing adrenaline
and did not feel any immediate pain. The police was
called to the scene. He indicates that he went home,
but was unable to get out of the car and his wife took
him to Palmetto General Hospital. He indicates that
Since that day, everything has been upside down for
him.

=)

OFFICIAL PHYSICIANS
WORLD OLYMPIANS ASSOCIATION

 
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 5 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 2

He indicates he presented complaining of pain in the
whole back with left sciatic pain. He indicates that
after the accident, he went to see Dr. Escobar for
epidurals. He then volunteered that the attorney's
office then referred him to an orthopedist. I
explained to Mr. Canoura not to provide any information
that he discussed with his attorney. He indicates that
he treated with a group of doctors at Pembroke Pinés
for therapy. He indicates the therapy helped for a few
hours, but then he had to take Naprosyn. He indicates
he also had several epidurals. He does not recall how
many. He indicates that the epidurals did help.

Mr. Canoura indicates that in 2017 he suffered a
stroke. He indicates that the reason he had the stroke
was due to the accident, from the stress of the
accident. He indicates that he has short memory
problems as a result.

Mr. Canoura indicates that as a result of the 3/26/2016
accident, he experiences intermittent pain in his neck,
which on a good day is between 4 and 5 out of 10, and
on a bad day it is a 9 out of 10.

Mr. Canoura indicates he also experiences constant pain
in the lower back with radiation down the left leg
mostly, but sometimes down the right leg. The low back
pain on a good day is a 4 out of 10, and on a bad day
is a 9 out of 10.

Mr. Canoura indicates he cannot stand for more than 5
to 10 minutes, walk for more than 20 minutes, or sit
for more than 15 minutes.

Mr. Canoura indicates that in 1999, he had lower back
surgery at Palmetto.

Mr. Canoura indicates that in 2013, he was in a car
‘accident and treated for his neck and low back. He
indicates he had therapy and after the therapy he was
doing fine and had no further problems with his neck
and back until the 2016 accident.
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 6 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME
July 08, 2019

Page 3
ALLERGIES: Penicillin.
PAST MEDICAL HISTORY: Coronary artery disease,

 

angina, hypertension and CVA.

PAST SURGICAL HISTORY: Pacemaker placement on
5/24/2019, also cataract surgery and cholecystectomy,
as well as left inguinal hernia repair.

SOCIAL HISTORY: He does not smoke. He does not
drink. He is retired.

 

PHYSICAL EXAMINATION: On physical exam, Mr. Canoura
is 5 feet 5 inches tall and 169 pounds.

The gait is antalgic. He walks with a cane in his
right hand.

General inspection revealed no fasciculations, tremors
or atrophy.

Inspection of the lumbar spine revealed a healed
midline scar approximately 3 inches in length.

Voluntary cervical range of motion demonstrated
limitation of extension, reporting dizziness with
extension of his cervical spine, with full forward
flexion without pain, with 65 degrees of rotation to
the right and to the left, reporting pain on rotation
to the left.

Voluntary lumbar range of motion demonstrated limited
forward flexion and extension.

Palpation in the midline revealed tenderness in the
lumbar spine with no palpable hypertonicity or spasms
in the cervical, thoracic or lumbar paraspinals.

Motor strength testing demonstrated 5/5 motor strength
in the bilateral upper and bilateral lower extremities
including bilateral deltoids, biceps, triceps, wrist
extensors, wrist flexors, quadriceps, hamstrings,
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 7 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME
July 08, 2019

Page 4
tibialis anterior, extensor hallucis longus’ and
gastrocnemius.

Babinski was normal bilaterally. There was a negative
Hoffman bilaterally. There was no clonus bilaterally.

Sensory testing was normal in both upper extremities in
all dermatomes. Sensory testing was diminished in the
right fifth toe, otherwise normal throughout both lower
extremities.

Reflexes were 1/3 symmetrical in the bilateral biceps
and brachioradialis, 2/3 bilaterally at the triceps,
2/3 bilaterally at the knees, and 1/3 bilaterally at
the ankles.

In the sitting position, straight leg raise testing was
negative bilaterally.

In the supine position, Mr. Canoura reported right-
Sided low back pain with FABER testing on both the
right and on the left.

Straight leg raise testing on the right was negative,
and left-sided straight leg raise testing in the supine
position produced right-sided lower back pain.

Hip range of motion on the right side produced no pain,
and on the left side it produced right-sided lower back
pain.

Tinel’s testing was negative in. the right elbow and
negative in the left elbow. Tinel’s testing was
negative in the right wrist and negative in the left
wrist. ,

X-RAYS: Cervical spine x-rays were obtained including
AP, lateral, obliques and lateral flexion/extension x=
rays demonstrating spontaneous fusion C2-C3 with
cervical kyphosis with degenerative anterolisthesis C3-

C4 and C4-C5 with severe degenerative changes C5-C6 and
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 8 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 5

C6é-C7 with disk space narrowing and osteophyte
formation.

Lumbosacral spine x-rays were obtained including AP,
lateral, obliques and lateral flexion/extension x-rays
demonstrating no evidence of fracture or instability
with disk space narrowing and mild anterolisthesis L5-
Sl with multilevel anterior spur formation and
calcification of the aorta.

\
An AP pelvis x-ray was obtained demonstrating no
Significant hip or SI ‘joint pathology.

REVIEW OF RECORDS:

7/03/2013 Initial Narrative Report by Dr. Karim
Habayeb (chiropractor) from CEDA Ortho indicating Mr.
Canoura was seen on 7/03/2013 following a 7/01/2013
accident. The report indicating past medical history
of hypertension, heart disease and heart stent,
indicating the patient was being treated by a pain
specialist, cardiologist and primary care physician.
Medications included Plavix, lisinopril and alprazolam.
The report indicates Mr. Canoura was seen with constant
cervical, upper thoracic, middle thoracic, lumbar,
right hand and left hand pain, indicating the patient
had an injection with Dr. Luis Escobar, a pain care
‘Specialist, indicating that the patient was fine after
‘the injection and was walking without his cane. The
report indicating, however after the motor vehicle
accident the neck and lower back pain was exacerbated.
The report indicating this was the fourth block and he
was asymptomatic. , The report indicating symptoms
appearing once again after the motor vehicle accident.
The report indicating pain 7 to 8 out of 10 with pain,
tenderness and spasms in the cervical, thoracic and
lumbar spines. The physical exam indicating abnormal
sensation right C5, C6, C7 and Tl, as well as right L4,
LS and Sl. The report indicating patellar and ankle
reflexes could not be performed.
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 9 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 6

7/05/2013 Lumbar spine CT scan report by Dr. Alex
Alonso from CEDA Orthopedics indicating bulging L1-L2
with herniations L2-L3, L3-L4, L4-L5 and L5-S1.

7/05/2013 Cervical spine CT scan report by Dr. Alonso
indicating bulging C3-C4, C4-C5 with herniations C5-C6
and C6-C7.

I received and reviewed a series of chiropractic
treatment records from CEDA Ortho indicating complaints
of cervical, thoracic, lumbar and bilateral hand pain
with pain, tenderness and spasms in the cervical and
lumbar spines for 7/12/2013, 7/13, 7/15, 7/18, 7/19,
7/20, 7/22, 7/24, 7/26, 7/27, 7/29, 7/31, 8/02 and
8/03/2013.

8/05/2013 Progress Note by Dr. Habayeb indicating Mr.
Canoura was seen for follow up with constant cervical,
thoracic, lumbar and left leg pain 8 out of 10, with
pain, tenderness and spasms in the cervical, thoracic
and lumbar spines, with positive straight leg raise
testing, with normal neurologic exam, with
recommendation for additional chiropractic treatment.

8/07/2013, 8/09/2013, 8/14/2013, 8/15/2013, 8/17/2013,
8/19/2013, 8/21/2013, 8/24/2013, 8/26/2013, 9/05/2013,
9/06/2013, 9/07/2013, 9/09/2013, 9/13/2013, 9/18/2013,
9/20/2013 Chiropractic Notes indicating cervical,
thoracic and lumbar pain, as well as left leg pain.

9/21/2013 Office Note by Dr. Habayeb indicating
constant cervical and lumbar pain with radiation to the
left leg 7 out of 10 with pain, tenderness and spasms
in the cervical and lumbar spines.

9/23/2013 Chiropractic Note indicating cervical and
lumbar pain.

9/23/2013 Office Note by Dr. Robert Lorello from CEDA
Ortho indicating Mr. Canoura was seen for evaluation
with constant cervical and lumbar pain, as well as left
thigh pain 8 out of 10, indicating Mr. Canoura
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 10 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 7

Sustained a permanent impairment of 17% due to the
7/01/2013 accident, with some estimates for future care
to include physical therapy, chronic anti-inflammatory
and pain medications, cervical and/or lumbar epidural
steroid injections and facet injections typically done
as a series of three up to two times per year and if no
improvement, for cervical spine surgery with an
estimated cost between $80,000 and $98,000, as well as
possible need for lumbar spine surgery with an
estimated cost between $75,000 and $98,000.

9/27/2013 Operative Report by Dr. Jose Marquez for
left heart cardiac catheterization.

9/30/2013, 10/02/2013 Chiropractic Notes indicating
cervical, lumbar and left leg pain.

10/05/2013 “Final Narrative Report” by Dr. Habayeb
indicating Mr. Canoura was seen for final evaluation
following the 7/01/2013 accident, with the opinion that
Mr. Canoura reached maximum medical improvement with
persistent pain in the cervical and lumbar spines 8 out
of 10, assigning Mr. Canoura a 10% permanent impairment
rating including 5% for the cervical and 5% for the
lumbar spine, with herniations C3-C4, C5 to C7, L2 to
LS. with bulging C3 to C5, Li-L2 and L5-S1l. The report
also indicating possible need for surgery with an
estimated cost between $50,000 and $120,000.

11/20/2013 Chiropractic Note indicating cervical,
lumbar and left leg pain 5 out of 10.

1/11/2014 Palmetto General Hospital Emergency
Department records indicating Mr. Canoura was seen for
chest wall pain, chest contusion and costochondritis.
The report indicating Mr. Canoura was playing with
teenage children when they crushed him between two
people the night before. The report indicating pain
increasing with movement, feeling like a needle
puncturing him, with shortness of breath. Medications
included Plavix.
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 11 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 8

3/26/2016 Palmetto General Hospital Emergency
Department records indicating Mr. Canoura was seen for
neck pain and back pain with a diagnosis of cervical
and lumbar spine sprain. The medications at home
included Plavix. An 11 o'clock Triage Assessment
indicating patient appears in no apparent distress,
comfortable, behavior appropriate for age. Complains
of pain in scalp and back pain, does not radiate, with
pain 10 out of 10.

3/26/2016 Palmetto General Hospital Emergency
Department Physician’s Notes indicating Mr. Canoura was
seen after motor vehicle accident, ambulatory at the
scene with the force of impact low, with injuries to
the neck, with pain with movement, tenderness and
injury to the back with pain with movement and
tenderness, with patient having experienced similar
episodes in the past chronically with a history of
lumbar spine surgery and chronic lumbar pain, with a
pain management doctor, no recently seen, with
medications at home including Plavix.

3/26/2016 Cervical spine CT scan report indicating no
evidence of acute fracture with discogenic and
degenerative changes.

3/26/2016 Brain CT scan report indicating no acute
changes.
3/26/2016 Lumbar spine x-ray report indicating no
acute findings with discogenic and mild degenerative
change.
3/29/2016 Initial Evaluation by Dr. Jibu Williams

from NDAS indicating Mr. Canoura was seen with neck
pain, low back pain radiating to the left leg, and
bladder problems following a 3/26/2016 accident. The
report indicating a history of laminectomy L5-S1 two
years before at Palmetto General Hospital. Since that
time, suffering from sciatic nerve pain in the left
leg. Using a cane since the surgery. Receiving
chiropractic therapy and epidural injections over the
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 12 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME
July 08, 2019

Page 9

previous two years. Presenting with neck pain, low
back pain with radiation to the left leg, and loss of
bladder control since the accident.. The report
indicating previous car accident in the 90s. The
physical exam indicating ‘5/5 strength in all four
extremities with normal sensation in all four
extremities, with 2+ reflexes in all four extremities.
The recommendations included cervical and lumbar CT
scan, indicating the patient cannot have MRI studies
due to the cardiac stents.

3/29/2016 “Therapeutic Examination #1" by Dr.
Williams.
3/29/2016 “Daily SOAP Note” by Dr. Williams.

3/29/2016 “Case History” by Dr. Williams.
3/29/2016 Treatment Plan by Dr. Williams.

I received and reviewed a series of Daily SOAP Notes by
Dr. Jibu Williams indicating neck, low back and left
leg pain for 3/30/2016, 4/01/2016, 4/04/2016,
4/05/2016, 4/06/2016, 4/11/2016, 4/12/2016 and
4/13/2016. ,

4/13/2016 “Followup Evaluation” by Dr. Nicholas Suite
from NDAS indicating Mr. Canoura was seen after the
3/26/2016 accident with neck pain and low back pain
with radiation to the left leg. The report indicating
CT scans of the cervical and lumbar spines demonstrated
multilevel bony neuroforaminal narrowing with
multilevel degenerative disk disease worst at C5-C6,
with osseous fusion C2-C3, with nodule in the right
thyroid and moderate calcified atherosclerotic disease
in the left carotid. The lumbar CT scan showing
multilevel degenerative disk disease most severe at L5-
Sl with evidence of previous left-sided laminotomy L5-
S1, with diverticulosis and calcified atherosclerotic
disease of the aorta. The physical exam indicating
normal muscle strength, normal sensation and reflexes,
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 13 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 10

with recommendation for therapy, as well as
electrodiagnostic testing.

4/02/2016 Cervical spine CT scan report by Dr.
Monique Mogensen indicating no evidence of acute bony
fracture or subluxation with multilevel degenerative
disk disease, worst at C5-C6, with multilevel stenosis,
a thyroid nodule and some atherosclerotic disease of
the left carotid bifurcation.

4/02/2016 Lumbar spine CT scan report by Dr. Mogensen
indicating multilevel degenerative changes, worst at
L5-S1, with evidence of previous left L5-S1 laminotomy,
with multilevel stenosis, diverticulosis and calcified
aorta.

4/14/2016 Lower Extremity EMG/Nerve Conduction Study
Report by Dr. William Pena (chiropractor) indicating
findings consistent with chronic lumbar radiculopathy.

4/15/2016, 4/18/2016, 4/19/2016, 4/22/2016, 4/25/2016
Chiropractic Notes indicating cervical, lumbar and
radiating left leg pain.

4/25/2016 “Therapeutic Examination #2" by Dr.
Williams.

4/26/2016 Office Note by Dr. Suite indicating Mr.
Canoura was seen for follow up after EMG/nerve
conduction studies with ongoing neck and low back pain,
also with ultrasound of the left hip unremarkable. The
neurologic examination demonstrating normal strength,
sensation and reflexes.

4/26/2016 SOAP Note indicating neck, low back and
left leg pain 4 out of 10.

4/27/2016, 4/30/2016 Daily SOAP Notes indicating
neck, low back and left leg pain.

5/04/2016 Followup Evaluation by Dr. Suite indicating
Mr. Canoura was seen indicating he noticed marked
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 14 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 11

improvement in his symptoms with physical therapy
alone. The neurologic examination normal. The
recommendation was for therapy and follow up.

5/04/2016, 5/06/2016 Daily Notes indicating neck 4,
lower back 3, left leg 4.

5/24/2016 Followup Evaluation by Dr. Suite indicating
Mr. Canoura was seen for follow up with ongoing neck
and lower back pain. The neurologic exam normal. The
recommendations included physical therapy, neurosurgery
assessment, pain management assessment, and going to
the ER if symptoms became worse.

5/11/2016, 5/13/2016, 5/27/2016 Daily Notes
indicating neck, low back and left leg pain.

6/01/2016 Biscayne Plaza Surgery Center Scheduling

Sheet indicating surgeon - Dr. Escobar, indicating
insurance - LOP, with contact name Law Offices of Diana
Maria.

5/28/2016 Daily SOAP Note indicating neck, low back
3, left leg 4.

6/01/2016 Anesthesia Pain Record from Biscayne Plaza
Surgery Center.

7/08/2016 Biscayne Plaza Surgery Center Scheduling
Sheet indicating insurance ~ LOP.

7/13/2016 Biscayne Plaza Surgery Center Record
indicating bilateral cervical facet injections.

7/13/2016 Anesthesia Pain Record from Biscayne Plaza
Surgery Center.

8/04/2016 Biscayne Plaza Surgery Center Scheduling
Sheet for cervical facet ablation C3, C4, C5, C6, C7.

8/10/2016 Anesthesia Pain Record from Biscayne Plaza
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 15 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 12

Surgery Center indicating start time 8:54, end time
9:34.

3/23/2017 Palmetto General Hospital Emergency
Department records indicating Mr. Canoura was seen for
stroke, hemorrhagic, intracerebral hemorrhage. The
report indicates EMS stated sudden onset of left-sided
weakness, slurred speech and left-sided headache. The
report indicating the patient arrived from physician’s
office.

3/23/2017 Palmetto General Hospital Emergency
Department Nurse’s Notes.

3/27/2017 Discharge Summary by Dr. Arqui Losada
indicating date of admission of 3/23/2017 and date of
discharge of 3/27/2017 for the admitting diagnosis of
intracranial hemorrhage, with final diagnosis of
nontraumatic subarachnoid hemorrhage, essential primary
hypertension, atherosclerotic heart disease, old MI and
hyperlipidemia.

3/23/2017 Neurosurgical Consultation by Dr. George
Ibars from Palmetto General Hospital indicating Mr.
Canoura was seen for abnormal brain CT scan and left
arm numbness. The report indicating Mr. Canoura was a
retired lab. technician experiencing several episodes of
left arm numbness, indicating he stopped taking
Persantine until he began to experience left arm
numbness, experiencing two episodes in about two weeks,
then retaking his medications, indicating he was in the
physician’s office the day before collecting
medications when he reported such an episode and was
directed to the ER where a brain CT scan was obtained
showing an abnormality. The report indicating that at
the time of the examination, the patient was not
complaining of any arm numbness or weakness. The
neurologic exam normal. The diagnosis: TIA.

3/23/2017 Cerebral CT scan with perfusion report
indicating questionable ischemic core.
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 16 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 13

3/23/2017 Brain CT scan report indicating probable
hemorrhagic products.

3/23/2017 Neck CTA Report indicating mild to moderate
narrowing of the origin of the left internal carotid
artery with mild narrowing of the ICAs bilaterally.

5/22/2017 to 5/24/2017 48-Hour Ambulatory EEG Report
for a chief complaint of focal sensory seizures.

5/19/2017 Upper Extremity EMG/Nerve Conduction Study
Report by Dr. Nivea Rivas indicating findings
compatible with early median nerve changes, as well as
carpal tunnel syndrome with right C5 and left C4-c5
radiculopathy.

7/21/2017 Lower Extremity EMG/Nerve Conduction Study
Report by Dr. Rivas indicating normal lower extremity
nerve conduction studies with right L4-L5 and left L4
radiculopathy.

8/08/2017 Office Note by Dr. Suite indicating Mr.
Canoura was seen for follow up after previous accident
of 3/26/2016, indicating patient was seen for follow up
but continues to treat with Dr. Escobar, his pain
management physician. The physical exam indicating
normal neurologic examination. Dr. Suite then placed
Mr. Canoura at maximum medical: improvement, assigning
him an impairment rating of 5% to 8% due to the
3/26/2016 accident, with some estimates for future care
to include therapy, as well as pain management,
indicating no recommendations for any surgery.

7/02/2018 History and Physical from Palmetto General
Hospital by Dr. Ilan with a diagnosis of enlarged lymph
nodule.

12/13/2018 Palmetto General Hospital Emergency
Department records indicating Mr. Canoura was seen with
flank pain for three days. The musculoskeletal review
of systems negative except for the History of Present
Illness with no back pain, no muscle pain, no joint
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 17 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME
July 08, 2019

Page 14
pain. The physical exam indicating the neck supple
with no tenderness. The back exam normal with some

left-sided costovertebral tenderness.

I also received and reviewed some bills including a
bill from NDAS with charges of $11,902 for services
from 3/29/2016 until 5/28/2016.

I also reviewed: a bill from Biscayne Plaza Surgery
Center indicating charges of $28,562 for services on
6/01/2016, 6/17/2016, 7/13/2016 and 8/10/2016.

I received and reviewed a bill frotm CEDA Ortho
indicating charges of $13,485 for services from
7/18/2013 until 11/20/2013.

REVIEW OF OUTSIDE DIAGNOSTIC IMAGING STUDIES:

3/26/2016 Lumbar spine x-rays including AP, lateral
and a spot lumbosacral view demonstrating no evidence
of fracture. There are multilevel degenerative changes
with multilevel anterior osteophyte formation. Theye
is mild grade I anterolisthesis L5-S1 with disk space
narrowing. There is also prominent anterior osteophyte
formation at L1-L2 with also anterior osteophyte
formation at L2-L3, L3-L4, L4-L5. There is diffuse
calcification of the aorta.

3/26/2016 Cervical spine CT scan. Axial, sagittal
and coronal series were provided demonstrating cervical
kyphosis. There is evidence of spontaneous fusion C2-
C3. There is degenerative anterolisthesis C4-C5.
There are severe degenerative changes at C5-C6 with
severe disk space narrowing, sclerosis of the endplate
and prominent osteophyte formation. There is marked
disk space narrowing and osteophyte formation C6-C7.
There is multilevel facet hypertrophy and degeneration
with associated multilevel uncovertebral joint
hypertrophy resulting in multilevel foraminal stenosis.

12/13/2018 Lumbar spine x-rays, AP and lateral, as
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 18 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 15

well as a spot lumbosacral view demonstrating no
evidence of fracture with once again multilevel
degenerative changes with multilevel anterior
osteophyte formation with disk space narrowing and mild
anterolisthesis L5-S1.

Comparing the 3/26/2016 with the 12/13/2018 lumbar
spine x-rays, there are no changes.

4/02/2016 Cervical spine CT scan. Axial, sagittal
and coronal series were provided demonstrating cervical
kyphosis. There is spontaneous fusion C2-C3. There is
multilevel facet degeneration and hypertrophy. There
is degenerative anterolisthesis C4-C5. There is severe
disk space narrowing and osteophyte formation with
sclerosis of the endplates C5-C6é. There is marked disk
space narrowing and osteophyte formation C6-C7.

4/02/2016 Lumbar spine CT scan. Axial, sagittal and
coronal series were provided demonstrating no evidence
of fracture. There are multilevel degenerative changes
with disk space narrowing and disk osteophyte complex

L5-S1. There is multilevel anterior osteophyte
formation L1-L2, L2-L3, L3-L4, L4-L5. There is diffuse
calcification of the aorta. There is multilevel

degenerative bulging, as well as multilevel facet
hypertrophy. L5-S1 showing a right paracentral disk
osteophyte complex with right-sided foraminal
narrowing.

DISCUSSION:

I will point out that I have not been provided with the
treatment records of Dr. Escobar, the pain management
specialist. I will certainly make myself available to
review these records, as well as any additional
studies, since my review of additional information may
potentially affect the opinions that I am hereby
rendering.

However, based on my interview and examination of Mr.
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 19 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 16

Juan Canoura, and based on my review of both medical
records, as well as diagnostic imaging studies, it is
my opinion within a reasonable degree of medical
certainty and probability that Mr. Juan Canoura did not
sustain a permanent injury to the cervical spine or to
the lumbar spine as a result of the 3/26/2016 accident.

It is also my opinion within a reasonable degree of
medical certainty and probability that Mr. Canoura did
not sustain a permanent aggravation of a preexisting
cervical and lumbar degenerative condition as a result
of the 3/26/2016 accident.

It is also my opinion within a reasonable degree of
medical certainty and probability that no further
treatment would be reasonable or necessary as it
relates to the 3/26/2016 accident.

I will point out that my interview and examination of
Mr. Canoura was videotaped on behalf of Mr. Canoura’s
own attorney.

At the time of my examination, I asked Mr. Canoura
regarding any preexisting neck or lower back problems
prior to the 3/26/2016 accident. Mr. Canoura indicated
that in 1999 he had lower back surgery. He indicated
that in 2013 he was in a car accident and had therapy
for his néck and back, indicating that after the
therapy he was doing fine with no further problems with
his neck and back until his 2016 accident.

The treatment records of Mr. Canoura certainly indicate
otherwise.

The 3/26/2016 Palmetto General Hospital Emergency
Department records indicating Mr. Canoura was seen
after the motor vehicle accident with neck pain and
lower back pain indicating “The patient has experienced
similar episodes in the past, chronically, history of
lumbar surgery and chronic lumbar pain, he has a pain
management doctor”.
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 20 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 17

I had the opportunity to review the cervical spine CT
scan and lumbar spine x-rays from 3/26/2016
demonstrating multilevel degenerative changes with no
evidence of recent trauma.

The treatment records of Mr. Canoura indicating that
Mr. Canoura was taking Plavix at the time of his
3/26/2016 accident. The records with no mention of any
bleeding, ecchymosis or bruising after the accident,
which is certainly an indication of minor to no trauma
to these areas.

In fact, it would appear that Mr. Canoura developed a
spontaneous brain hemorrhage in 2017 as a result of his
taking Plavix.

The treatment records following the 3/26/2016 accident
repeatedly demonstrating a normal neurologic exam. In
fact, I find it telling that Mr. Canoura was given a
final evaluation by Or. Suite indicating no
recommendations for surgery. This, of course, is in
sharp contrast to the final evaluation following the
2013 accident when Mr. Canoura was seen by Dr. Robert
Lorello on 9/23/2013 with indication that the patient
would likely need future care in the form of physical
therapy, chronic anti-inflammatory and pain
medications, cervical and lumbar epidural and/or facet
injections, as well as possible cervical and lumbar
spine surgery with estimates in the range of $100,000
for each surgery.

I will point out that I was not provided with the
cervical or lumbar spine CT scans of 7/05/2013.
However, I did have the chance to review the subsequent
CT scans of the cervical and lumbar spines from 2016,
essentially demonstrating the same findings described
in the 2013 CT scan reports.

In fact, comparing reports (not films), the 2016
cervical and lumbar spine CT scan reports by Dr.
Mogensen indicating degenerative changes in both the
cervical and lumbar spines with multilevel stenosis,
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 21 of 79

COMPULSORY MEDICAL EXAMINATION
JUAN CANOURA 422305-CME

July 08, 2019

Page 18

with no specific mention of “herniations”; whereas, the
2013 CT scan report by Dr. Alonso indicating bulging
C3-C4 and C4-C5 with herniations C5-C6 and C6-C7. The
lumbar spine CT scan report indicating herniations at
L2-L3, L3-L4, L4-L5 and L5-S1.

It is, therefore, once again my opinion within a
reasonable degree of medical certainty and probability
that Mr. Juan Canoura did not sustain a permanent
injury to the cervical spine or lumbar spine as a
result of the 3/26/2016 accident, and that no further
treatment would be reasonable or necessary as it
relates to the 3/26/2016 accident.

  

A rie OF the American Bosal of Orthopaedic Surgery
Diplométe of the American Board of Spine Surgery
RG/j1t
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 22 of 79

 

C

Orthopedic
Care Center

 

 

 

Onhopaedic Surgery

Stephen S.Wender, MD
Sports Medicine &
Arthroscopic Surgery

Michael M. Koonin, MD, FICS
General Orthopaedics &
Tolal Joint Replacement

Rolando Garsia, Jr, MD, MPH
Spine Surgery &
Scoliosis

Richard Rozencwatg, MD, FACS
Sporls Medicine & Arthroscopy
Shoulder & Elbow Reconstruction

Michael G. Dennis, fAD, FACS
Sports Medicine & Arthroscopy
Join| Replacement & Fracture Care

Dominic J, Lewis, MD
Foot & Ankle Surgery

Paul B. Chaplin, MD -
Hand Consultant &
General Orthopaedics

Frank A. Buttacavoli, MD
Total Joint Replacement
& General Orthopaedics

Physical Medicine &
Rehabilitation

Bryce &. Epstein, MD, FAAPMR
Occupational & Sports Medicine
Electradiagnosis

Jennifer Mejia
Administrator

21000 N.E. 28th Avenue, Suite 104
Aventura, Florida 33180

(Behind Aventura Hospital)
305-937-1999 -

230 South Dixie Highway
Hallandale, Florida 33009
954-458-2166

 

Orthopedic Care Center
21000 Northeast 28" Avenue
Aventura, Florida 33180
305-937-1999
DrGarcia}j;@mac.com

Rolando Garcia, Jr., M.D. M.P.H.

Specialty: Orthopedic Surgery
Sub-Specialty: Spine Surgery
Accreditation: Board Certified, American Board of Orthapedic

Surgery - 1999
Board Certified, American Board of Spine Surgery —-

2004
Medical License: Florida (ME0069428)
Education: Spine Surgery Fellowship

North Carolina Spine Center
Chapel Hill, NC ’ August 1896-July 1997

Orthopedic Surgery Residency

Tulane University School of Medicine and Affiliated
Hospitals

New Orleans, LA July 1992 — June 1996

General Surgery Internship

Tulane University School of Medicine and Affiliated
Hospitals | .

New Orleans, LA ~ —_ July 1991 — June 1992

Medica! Doctorate
Tulane University School of Medicine
New Orleans, LA August 1987 — May 1991

Master of Public Health
Tulane University School of Medicine
New Orleans, LA August 1987 — May 1991

Bachelor of Science — Summa Cum Laude
Tulane University
New Orleans, LA August 1983 — May 1987

Awards and Honors Volunteer of the Year Award
Easter Seals of Miami 2004

America’s Most Outstanding Surgeons 2004
Chief Resident of Orthopedic Surgery

Medical Center of Louisiana January 1996 —
June 1996

4

Orncal Prysicians
Word Onmeuns Assocumion
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 23 of 79

Professional
Memberships

Work
Experience.

1996 Thibodeax Award :
Tulane University School of Medicine, Department of Orthopedic Surgery

Ow! Club Honor Roll
Tulane University School of Medicine, 1995 and 1996

Physician’s Recognition Award

American Medical Association duly 1994 ~ July 1997

Dean’s Merit Scholarship
Tulane University School of Medicine 1987 - 1994

Honors in Surgery (Orthopedics, Vascular, and General)
Tulane University

Phi Beta Kappa
Tulane University

Beta Beta Beta (Biology Honor Society)
Tulane University

Phi Eta Sigma (Freshman Honor Society)
Tulane University

Scholar’s Program
Tulane University

Dean’s List
Tulane University 1983-1987

American Academy of Orthopedic Surgeons
North American Spine Society

Tulane Caldwell Orthopedic Society
Southern Orthopedic Assaciation

Souther Medical Association

Spine Arthroplasty Society

Florida Medical Association

Florida Orthopedic Society

Dade County Medical Society

Orthopedic Care Center

Spine Surgery and Scoliosis

Aventura, Florida 8/97 — present
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 24 of 79

Positions Held

Board Member of International Advocates for Spine Patients
, , 2014 - Present

Chairman of Continuing Medical Education Committee for the
International Society for the Advancement of Spine Surgery

2014 - Present

Journal! Reviewer for the International Journal of Spine Surgery
2013- Present

Scientific Program Reviewer for the North American Spine Society

2012 :
Overall Scientific Co-Chairman for ISASS
2011
Program and Clinical Committee SAS10
2010
Abstract Clinical Reviewer for SASS
2009
Local Host for the 2008 SAS Meeting ~ Miami, FL
2008

Course Chairman New Perspectives in Spine Surgery
2007

Distinguished Faculty for Artificial Disc Replacement Miami Spine
Symposium
2005

Medica! Director
Scoliosis Screening Program for Miami-Dade County Schools
1997-2005

Member — Aventura Hospital Surgical Review Committee
; 2001-2004

Chief of Orthopedic Surgery, Aventura Hospital and Medical Center
2001-2004

Publications — Peer Review Papers and Abstracts

Advocacy: ISASS Policy Statement - Lumbar Artificial Disc. Jack Zigler,
MO(1), Rolando Garcia, MD, MPH, FAAOS(2). International Journal of
Spine Surgery. Volume 9, Article 7, 2045.

Lumbar Total Disc Replacement for Discogenic Low Back Pain: Two-year
Outcomes of the activL. Multicenter Randomized Controlled IDE Clinical
Trial, Garcia’ R Jr, Yue JJ, Blumenthal S, Coric D, Patel VV, Leary SP, Dinh

DH, Butterrmann GR, Deutsch H, Girardi F, Billys J, Miller LE. Spine. 2015
Dec; 40(24): 1873-81,
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 25 of 79

Evaluation of Impingement Behaviour in Lumbar Spinal Dise Arthroplasty.
Grupp TM, Yue JJ, Garcia R Jr, Kaddick C, Fritz B, Schilling C, Schwiesau
J, Blomer W. European Spine Journal. 2015 Sep; 24(9): 2033-46,

Biotribological Evaluation of Artificial Disc Arthroplasty Devices: influence of
Loading and Kinematic Patterns during in Vitro Wear Simulation. Grupp TM,

Yue JJ, Garcia R Jr, Basson J, Schwiesau J, Fritz B, Blomer W. European
Spine Journal. 2009 Jan; 18(1): 98-108,

Complications of Lumbar Artificial Dise Replacement Compared to Fusion:
Results From the Prospective, Randomized, Multicenter US Feod and Drug
Administration Investigational Device Exemption Study of the Charita
Artificial Disc. Holt RT, Majd ME, Isaza JE, Blumenthal SL, McAfee PC,
Guyer RD, Hochschuler SH, Geisler FH, Garcia R Jr, Regan JJ, Spine
Arthroplasty Society Journal, 2007 Feb 1;1(4):20-7,

Evaluation of the Learning Curve and the Importance of Surgical Volume for
Lumbar Total Disc Replacement: An Analysis of the Prospective,
Randomized, Multicenter FDA IDE Study of the Charite Artificial Disc.
Regan JJ, MacAfee PC, Blumenthal SL, Guyer RD, Geisler FH, Garcia, R,

Maxwell JH. Roundtable in Spine Surgery. Volume 1, November 2, 97-108,
2005. .

Complications and Clinical Outcome of Lumbar Artificial Disc Replacement
vs. Fusion: Results form the Randomized, Mulitcenter FDA Study of the
Charite Artificial Disc. Holt RT, Blumenthal SL, McAfee PC, Majd ME,
Guyer RD, Isaza JE, Hoschschuler SH, Geisler FH, Garcia R, Regan Jd,

Ohnmeiss DD. European Spine Journal, Volume 14, Supplement 1, Sep
2005,

A prospective, randomized, Multicenter Food and Drug Administration
investigational device exemptions study of lumbar total disc replacement
with the Charite artificial disc versus lumbar fusion: part! evaluation of
clinical outcomes. Blumenthal S, McAfee PC, Guyer RD, Hoschschuler SH,

Geisler FH, Holt RT, Garcia R, Regan JJ, Ohnmeiss DD, Spine. 2005 Jul
15;30(14):1565-75,

Artificial Intervertebral Discs and Beyond: A North American Spine Society
Annual Meeting Symposium. Blumenthal SL, Ohnmeiss DD, Guyer R,
Hoschschuler SH, McAfee P, Garcia R, Salib R, Yuan H, Lee C, Bertagnoli
R, Bryan V, Winter R, Spine J. 2003 Nov-Dec: 2(6): 460-463.

Failure of Posterior Titanium Altantoaxial Cable Fixation. Garcia R Jr,
Gorin S, Spine J. 2003 Mar — Apr: 3(2): 166-170.

Garcia R, Brunet M, Timon S, & Barrack RL, Extra-Articular Knee
Reconstruction: Long-Term Patient Outcome & Satisfaction. Journal of the
Southern Orthopedic Association. Spring 2000, Vol 9 (1), 19-23

Guinn S., Catro FP, Garcia R, & Barrack RL. Fever Following Total Knee
Arthoplasty.American Journat of Knee Surgery. Summer, 1999, 12 (3)

Brinker MR, Garcia R, & Barrack RL, Timons S, Guinn S, Fong B,
An Analysis of Sports Knee Evaluation instruments. American Journal of
Knee Surgery. Winter 1999 12 (1)
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 26 of 79

Ezzet KA, Garcia R, and Barrack RL, Effect of Component Fixation Method

on Osteolysis in Total Knee Arthroplasty. Clinical Orthopeaedics and
Related Research. 321:86-91. 1995

Garcia R, Saroyan R, Senkowsky J, Smith F, and Kerstein M. Intra-Arterial
Uroinase Infusion as an adjunct to Fogarty Catheter Embelectomy in Acute
Arterial Occlusion. Surgery, Gynecology, and Obstetrics, Volume 171, 1990

Publications — Book Chapter/Contributions

Conference
Presentations

“Activ-L™ Artificial Disc” Motion Preservation Surgery of the Spine:

Advanced Techniques and Controversies. Chapter 43 P 346-352. Garcia R,
Yue J,

Saunders 2008

“Dynamic Pedicle-Screw Stabilization with Nucleus Replacement”
Preservation Surgery of the Spine: Advanced Techniques and
Controversies Chapter 78 p 612-616. Garcia R, Osborn B, Saunders 2008

Motion

Activ-L Lumbar (Aesculap) Total Disc Arthroplasty, Chapter 26. Dynamic

Reconstruction of the Spine, Kim, Cammisa Jr., Fessler. Thieme Medical
Publishers. 2006.

The History of the Artificial Disc; Spinal Arthroplasty, A New Era in Spine

Care, Editors Guyer RD, Zigler JE, Quality Medical Publishing, St. Louis
MO, 2005,

2015 - Section on Spine Motion Technology: The Evolution of Total Dise

Replacement and Future Directions, Instructional Course Lecture. NASS,
Chicago, IL, Oct 14-17, 2018.

2015 - Moderator General Session Motion. ISASS, San Diego, CA. April 15-
17, 2015.

2015 - 3 Year Results of the Prospective Randomized Multicenter FDA IDE
Clinical Trial Comparing the Activ L to Prodisc L and Charite Disc

Replacement, J Yue, and R. Garcia, ISASS, San Diega, CA, Aprit 15-17,
2015.

2013 - Moderator Lumbar Section. ISASS, Vancouver, BC. April 3-4, 2013,

2012 - Does Lumbar TDR Change Sagittal Balance. Current Solutions in
Spine Surgery, Duck Key, FL, April 18-21, 2012.

2012 — When do Lumbar TDR Patients Achieve Maximum Medical
improvement?, ISASS, Barcelona, Spain.’ Mar 21-23, 2012.

fo.
2012 — Predicting Clinical Outcome in Lumbar TDR: Effect on 5ex,

Operative Level, and Pre-Operative Disability. R Garcia and M Taytor.
ISASS, Barcelona, Spain, Mar 21-28, 2012. ——

2010 - New Perspectives in Spine Surgery, Course Chairman, Miami
Anatomical Research Center, Miami, FL. Nov 11-13, 2040.
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 27 of 79

2010 — Effect of Operative Level and Lumbar TDR Design on Dise Height,
Settling, and Subsidence: A Prospective Study Comparing an
Unconstrained, Semi-Constrained, and Constrained Implant. R Garcia, J
Yue, P Newman, N Wharton, and J Hipp. SAS10 Global Symposium on
Motion Preservation Technology, New Orleans, LA. April 27-30, 2010.

2010 - Cervicore vs Fusion: 2 Year Clinical Results and Pain Medication
Usage at 5 IDE Study Sites, SAS10 Global Symposium on Motion
Preservation Technology, New Orleans, LA. April 27-30, 2010.

2010 ~ Prospective Randomized Study of Interpedicular Motion Pre and
Past Lumbar TDR: Comparison of Unconstrained, Semi Constrained, and
Constrained TDR Design, SAS10 Global Symposium on Mation
Preservation Technolagy, New Orleans, LA. April 27-30, 2010.

2009 ~ Volumetric Analysis of Foraminal Parameters Following Lumbar
Total Disc Replacement: A Radiographic and Clinical Comparison of 3
Biomechanical Types of Lumbar Disc Replacements. J Yue, R Garcia, and
JM Morreale. NASS, San Francisco, CA. Nov 10-14, 2009.

2009 - Prospective Randomized US Trial Comparing an Unconstrained,
Semi-Constrained, and Constrained TDR in the Treatment of Single Level
Discogenic Pain: Radiographic Results from 2 Centers in an FDA IDE

Study. R. Garcia, S Blumenthal, and J Yue. NASS, San Francisco, CA. Nov
10-14, 2009.

2003 ~ Volumetric Analysis of Foraminal Parameters Following Total Disc
Replacement: A Radiographic and Clinical Comparison of 3 Biomechanical
Types of Lumbar Disc Replacement: A Semi-Constrained, A Controlled
Translation Device, and an Unconstrained Device, J Yue, R Garcia, and JM

Morreale. -SAS9 Global Symposium on Motion Preservation Technology,
London, England. Apr 28 ~ May 1, 2009,

2008 — Are Flexible Rods Truly Dynamic? Biomechsnical Testing of Semi-
Rigid Rods. R Garcia, JA Kozak, H Sandhu, K Wiechert, N Cheema. SAS9

Global Symposium on Motion Preservation Technology, London, England.
Apr 28 — May 1, 2009.

2009 - Cervicore Disc Replacement vs Fusion for Single Level Cervical
Radiculopathy: Changes in Unemployment and Worker's Compensation.
JS Fishgrund, R Garcia, MJ Gratch, and NW Wright. SASS Global

Symposium on Motion Preservation Technology, London, England. Apr 28 —
May 1, 2009.

2009 — Prospective Randomized US Trial Comparing an Unconstrained,
Semi-Constrained, and Constrained TDR in the Treatment of Single Level
Discogenic Pain: Radiographic Results from 2 Centers in an FDA IDE
Study. R. Garcia and J Yue, SAS9 Global Symposiurn on Motion
Preservation Technology, London, England. Apr 28 — May 1, 2009.

2008 — Cervicore Disc Replacement vs. Fusion, Results from Four Study
Sites in a Prospective, Randomized, Multigenter Trial. J. Fischgrund, R,

Garcia J., M. Gratch, N. Wright. Spineweek,Geneva, Switzerland. May 26~
31, 2008. Co-Author.
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 28 of 79

2008 — Motion Preservation in the Cervical Spine, Florida Orthopedic
Society Annual Meeting, May 16, 2008

2005 — Radiculopathy After Prosthesis, 37 Trans

-Atlantic Spine Congress,
Dallas, TX, November 3-4, 2005

2005 - Lumbar Disc Replacement- University of Miami, Department of
Orthopedic Surgery, Grand Rounds, November 3, 2005

2005 - Evaluation of the Learning curve and the Importance of Surgical ‘
Volume for Lumbar Total Disc Replacement: An Analysis of the

Prospective, Randomized, Multicenter FDA IDE Study of the Charite

Artificial Disc. Regan JJ, MacAfee PC, Blumenthal SL, Guyer RD, Geisler

FH, Garcia, R, Maxwell JH, 72!" International Meeting on Advanced Spine
Techniques, Banff, Alberta, Canada July 5-9, 2005

2005 - Complications of Lumbar Artificial Disc Replacement vs. Fusion:
Results from the Randomized, Multicenter FDA IDE Study of the Charite
Artificial Disc. North American spine Society 20" Annual Meeting,
Philadelphia, PA, October 27- November 1, 2005,

2005 - Clinical Experience with DYNESYS, World Spine il, Rio di Janeiro,
Brazil, July 31- August 3, 2005,

2005 - Clinical Experience with Lumbar Disc Replacement, The Florida
Orthopedic Society Annual Meeting, Sarasota, FL May 15-22, 2005.

2005 — Disc Repair: Anatomy and Biomechanics, Back in Motion, North
American Spine Society Spring Break 2005, Bal Harbor, FL April 6-9, 2005

2004 - Prospective, Randomized, Comparison of Total Disc Replacement to
Fusion: a 24 Month Follow-up FDA Regulated Study. Blumenthal s, -
McAfee P, Guyer RD, Hochschuler S. Garcia R, Regan JJ, Ohnmeiss D.

19" Annual Meeting of the North American Spine Society, Chicago, IL,
October 27-30, 2004

2004 ~ A Prospective, Randomized, Multicenter Trial of the Charite Artificial
Disc vs. Fusion for Single Level Lumbar Degenerative Disc Disease: two
year follow-up. Regan JJ, Garcia R, 39" Annual Meeting of the Scoliosis
Research Society, Buenos Aires, Argentina, September 6-9,2004

2004 - Clinical Experience with Lumbar Total Disc Replacement, Annual
Meeting of the Florida Orthopedic Association, Key Largo, FL 2004

2004 — New Advances in Spine Surgery, Annuai Meeting of the Florida
Medical Association, Hallandale, FL 2004

2003 — Course Chairman, Challenges to Spine Surgery Symposium,
September 19-20, 2003, New Orleans,LA 2003 - |

Clinical experience with Om
System.

Presented at Challen
Islands, 2000

¢ga 21 Posterior Spinal Instrumentation

ges in Spine Surgery Meeting, Saint Thomas, Virgin |
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 29 of 79

Posters

Discographic Findings in Adults with Back Pain and Isthmic
Spondylolisthesis.

Presented at the 2000 Meeting of the Tulane-Louisville Spine Society.
Miami Beach Florida

Outcome Following Nonoperative treatment of Symptomatic Lumbar
Degenerative Disc Disease,

North American Spine Society Meeting of the Americas, Miami, Florida May
1999

Outcome Following Nonoperative treatment of Symptomatic Lumbar

Degenerative Disc Disease. 1999 meeting of the Tulane Louisville Spine
Society, New Orleans, LA May 1999

Discographic Findings in Adults with Back Pain and Isthmic
Spondylolisthesis. Garcia, R Grubb SA Suh, PB and Kelly, CK. Presented

at the 1997 University of Mississippi Medical Center, Spine Residents and
Fellaws Meeting, Snowbird, UT

Fever Following Total Knee Arthroplasty
Castto, F. Barrrack, RL, Garcia, R, and Guinn, S.

Presented at the 1997 Annual Meeting of the Mid-America Orthopedic
Association, Hilton Head Island, SC.

Long Term Follow-Up of the Extra-Articular ACL Reconstruction,
Garcia R,

Barrack, RL, Timmon, S and Brunet, M.
Presented at the 1994 Annual Louisiana Orthopedic Association Meeting in
New Orleans, LA. Presented at the 1995 Annual! Mid-America Orthopedic

Association meeting in Palm Beach, FL. Presented at the 1995 Annual
American Orthopedic Association Residents Meeting in Pittsburgh, PA.

Effect of Component Fixation method on Osteolysis in total Knee
Arthroplasty, Ezzert, K, Garcia, R, and Barrack RL. Presented at the Knee
Society Meeting in 1995 Annual Meeting of the American Academy of
Orthopedic Surgeons in Orlando, FL

Disc Herniations in Young Adults. Garcia, R, and Burkus JK, Presented
at the 1995 Annual Hughston Society Meeting in Columbus, GA,

Evaluative Knee Scoring Systems. Garcia, R, Brinkler, M, Barrack, R,
Timon, 8, Guinn, S and Fong B. Presented at the Mid-America Orthopedic
Association Fourteenth Annual Meeting, 1996 San Antonio, TX. Presented
at the 1997 Annual meeting of the AAOS, San Francisco, CA

Effect of Implant Design on Post Operative ROM Following Lumbar
TDR and the Effect of Post Operative ROM on Clinical Outcome and
Return to Work Status. ISASS 2015, San Diego, CA,

Early Clinical and Radiographic Outcome with the Activ-L. Total Disc - .
Replacement: Data From Two Centers in the US Clinical Trial. Garcia

R, Yue, J. 2008 Spine Arthroplasty Society’s 8" Annual Global Symposium >" *
on Motion Preservation and Technology, Miami, Florida
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 30 of 79

Discographic Findings in Adults with Back Pain and Isthmic
Spondylolisthesis, Garcia R, Grubb, SA, Sah, PB and Kelly, CK,
Accepted for Presentation at the 1997 Annual Meeting of the North
Ametican Spine Society, New York, NY.

Professional Courses Attended

2008 CerviCore Champion Surgeon Speakers Training, New Jersey

2006 CeriCore Investi

gator/Coordinator Annual Meeting, New York, New
York

2005 Medical Assurance, Inc. Let's Talk: improving Patient Safety and
Reducing Errors Through Communication Fort Lauderdale, Florida
2005 CerviCore Surgeon Training, Sarasota, Florida

2002 Emerging Concepts in Spine Surgery: Controversies and

Challenges
in the Spine Surgeons’ Practice, Key Largo, Florida

2000 SB Charite Ill Intervertebral Disc Spacer Surgeon Training and
Investigator Meeting Techniques for Percutaneous Electrothermal
Treatment of Discogenic Pain, Orlando, FL (IDET)

1997 Spine-tech Surgeon Surgical Technique Training Workshop,
Greensboro, NC ,

1987 Advance Cardiac Life Support re-certification Course, Durham, NC

1996 Cervical Spine Research Society — Instructional Course Lecture, Palm
Beach, FL

1996 Focused Clinical Program on the BAK Lumbar Interbody Fusion
System, Chapel Hill, NC

1996 The McKenzie Approach to Mechanical Back and Neck Pain: A
Physician's Course, Chapel Hill, NC

1996 American Academy of Orthopedic Surgeons comprehensive Review
Course for Orthopedic Surgeons, Chicago, IL

1996 Making Sense of Spinal instrumentation, New Orleans, LA

1995 Basic Concepts in Pediatric Orthopedic Surgery, New Orleans, LA

1995 Regional Review Course in Hand Surgery from the Ame

rican Society
of Surgery of the Hand, New Orleans, LA

1995 Advance Cardiac Life Support Recertification Course, Columbus, GA
1994 Dallas Short Course in Orthoitics and Prosthetics, Dallas, Tx

1994 Basie Concepts in Pediatric Orthopedics, New Orleans, LA
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 31 of 79

1994 Annual Seminar in Musculoskeletal Pathology, Marineland, FL

Professional Meetings Attended
2015 Castellvi Spine Course, Duck Key, FL

2015 International Society for the Advancement of Spine Surgery, San
Diego, CA

2015 North American Spine Society, Chicago, IL

2014 Current Solutions in Spine Surgery, Duck Key, FL

2014 Pittsburgh Spine Summit, New Pittsburgh, PA

2014 International Society for the Advancement of Spine Surgery, Miami, FL
2014 North American Spine Society, San Francisco, CA

2013 North American Spine Society, New Orleans, LA. Oct 9-12, 2013.
24.25 CME.

2013 International Society for the Advancement of Spine Surgery,
Vancouver, Canada. Apr 3-5, 2013. 19.75 CME.

2013 Current Solutions in Spine Surgery, Duck Key, FL

2012 North American Spine Society, Dallas, TX. Oct 24-27, 2012. 26.75
CME.

2072 International Society for the Advancement of Spine Surgery,
Barcelona, Spain.

20142 Current Solutions In Spine Surgery, Duck Key, FL. Apr 18-21, 2012.
18.0 CME,

2011 Current Solutions in Spine Surgery, Duck Key, FL. Mar 30 - Apr 2,
2011. 10.3 CME.

2011 North American Spine Society, Chicago, IL

2011 International Society for the Advancement of Spine Surgery, Las
Vegas, NV

2010 Spine Arthroplasty Society's 10" Annual Global Symposium on Motion
Preservation Technology, New Orleans, LA. Apr 27-30, 2010.

2010 Preservation of Motion in the Spine, Duck Key, FL. Apr 7-10, 2010.
15.5 CME.

2009 Spine Arthroplasty Society's 9"" Annual Global Symposium on Motion

Preservation Technology, London, England, Apr 28 — May 1, 2009, 26.0
CME,
79
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 32 of

2009 North American Spine Society, San Francisco, CA. Nov 10-14, 2009.
28.25 GME, ,

2009 Internationai Socie y for the Advancement of Spine Surgery, London,
England ,

2009 — Treatment of Complex Junctional Pathologies of the Spine,
Henderson, NV. April 17-18, 2009.

2008 North American Spine Society, Toronto, CA. 28.25 CME.

2008 Florida Orthopedic Society Annual Scientific Meeting, Key Largo, FL.
May 15-18, 2008. 14.0 CM

2008 Spine Arthroplasty Society's 8" Annual Global Symposium on Motion
Preservation Technology, Miami, Florida. May 6-9, 2008. 23.0 CME.

2008 20° Annual Disorders of the Spine, Whistler, Canada, Jan 19-23,
2008, 22.0 CME. ot

2007 19" Annual Disorders of the Spine, Whistler, Canada

2007 Spine Arthoplasty Society's 7" Annual Global Symposium on Motion
Preservation Technology, Berlin, Germany

2006 Spine Arthroplasty Society’s 6” Annual Global Symposium on Motion
Preservation Technology, Montreal, Canada

2005 North American Spine Society: World Spine jl: An interdisciplinary
Congress on Spine Care, Rio Di Janerio Brazil
2005 Florida Orthopedic Society Annual Scientific Meeting Sarasota, Florida

2005 3" Trans Atlantic Spine Congress, Dallas, Texas

2005 North American Spine Society, NASS Spring Break: Back Into Motion
Bal Harbour, Florida

2005 Spine Arthroplasty Society's 5" Annual Global Symposium on Motion
Preservation Technology, New York, New York

2005 17"" Annuat Disorders of the Spine, Whistler Canada

2004 American Academy of Orthopeaedic Surgeons Annual Meeting, San
Francisco, California

2004 North American Spine Society 19th Annual Meeting Chicago, Minois
2004 4” Annual Spine Arthroplasty Society Meeting Vienna, Austria

2004 Florida Orthopedic Society, Key Largo, Florida

2003 Florida Orthopedic Society, Ponte Vedra Beach, Florida

2001 North American Spine Society 16" Annual Meeting, Montreal Canada
33 of 79
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page

Research Experience

2000 North American Spine Society, 15" Annual Meeting,

New Orleans,
Louisiana

2000 Annual Meeting of The American Academy of Orthopedic Surgeons,
Orlando, FL

1999 Annual Meeting of The American Academy of Orthopedic Surgeons,
New Orleans, LA, ‘

1998 65" Annual Meeting of the American Academy of Orthopedic
Surgeons, New Orleans, LA

1998 North American Spine Society 13" Annual Meeting,

San Francisco,
California

1997 Annual Meeting of the American Academy of Orthopedic Surgeons,
New Orleans, LA

1996 University of Mississippi Medical Center Spine Residents and Fetllows
Conference, Snowbird, UT

1997 Annual Meeting of the Cervical Spine Research Society, Palm Beach,
FL

1996 Annual Meeting of the Mid-America Orthopedic Association, San
Antonio, TX

1995 Annual Meeting of the Mid-America Orthopedic Association, Palm
Beach, FL

#995 Annual Meeting of the Hughston Society, Columbus, GA

4995 Annual American Orthopedic Association ~ Resident ‘meeting,
Pittsburgh, PA

1995 Annual Meeting of the Louisiana Orthopedic Association, New
Orleans, LA

1994 Annual Meeting of the American Academy of Orthopedic Surgeons,
New Orleans, LA

1994 Annual Meeting of the Louisiana Orthopedic Association, New
Orleans, LA

2001 - 2006 :

An Open Label, Randomized, Parallel Group Study to Confirm the Safety
and Efficacy of PROCRIT (Epoetin Alfa) Administered Perioperatively
Versus Standard of Care in Blood Conservation in Subjects Undergoing
Major Elective Spinal Surgery, Protocol pr97-1 9-002.

5/2000 - 1/2006

Link Spine Group Inc,, Prospective, Randomized, Multicenter FDA IDE
Study of the SB Charite III Intervertebral Dynamic Dise Spacer versus
Fusion for Treatment of Degenerative Disc Disease
79
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 34 of

4/2002 - 1/2006

Link Spine Group, Inc. “Revised Continued Access for Stud

y Investigators to
the Link Spine SB Charite [II Investigational Device”

5/2002 — January 2005
OrthoBiotec, "An Open Label, Randomized, Parallel-Group Study to Confirm
the Safety and Efficacy of PROCRIT@ (Epoetin alfa) Administered

Perioperatively vs. the Standard of Care in Blood Conservation in Subjects
Undergoing Major Elective Spinal Surgery”

6/2003 - Present
Zimmer Spine, “A Clinical Study of the DYNESYS@ Spinal System as a
Non-fusion Device for Spinal Stabilization”

11/2005 — Present ;

Stryker Spine, “CerviCore™ Intervertebral Disc for the Treatment of

Radicular Symptoms Associated with Loss of Disc Height, Dise/Osteophyte
Complex, or Herniated Disc of the Cervical Spine”

01/2007 ~ Present

Aesculap Implant Systems, Clinical Study to Evaluate the Safety and

Effectiveness of the Aesculap Activ-L™ Artificial Disc in the Treatment of
Degenerative Disc Disease" .

07/2008 — Present

Stryker Spine, "CerviCore® Intervertebral Disc Continued Access for the
Treatment of Radicular Symptoms Associated with Loss af disc Height,
Disc/Osteophyte Complex, or Herniated Disc of the Cervical Spine"
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019

2018-01-31 09:14

©

Orthopedic
Care Center

 

 

 

 

Orthopaedic Surgery

Stephen S. Wander, MD
Spevts Medica &
Anhrascapie Surgory

Michael M. Koonin, MD, FICS
CeneralOillpracies &
Total Joint Replacemant

Rolando Garcia, Jr., MD, MPH
Spine Surgery &
Sculinsis

Richard Rozancwaig, MD, FACS
Sars Macicine & Arnihrascopy
Shoutder & | how Hoconstruchon

Michual,G. Denna, MD, FACS
Sporls Medicing & Arthroscopy
dent Fleplacemant & Fracture Care

Dominic J. Lewla, MD
Toot & Ankle Surqory

Paul By Chaplin, MD
Hand Consuliant &
Genoral Onlhopardics

Frank 4. Bultacavoli, MD
otal. loin eplacemont
& Goneral Onlliopaedics

Physical Medicine &
Rohabilttalion

Bryce E. Epstein, MD, FAAPMR
Clucupational & Sparls Medicine
Plactraciagnasis

Jennifer Mujia
Achministratar

P1000 NLL. 28th Avenue, Sule 104
Aventura, [lorida 43180

(Awhind Aventura Hosplil)
905-0197 1909

240 South Dixie lighway
Hallandale, Honda 33009
954 458 2166

 

Page 35 of 79

RECEIVED 41/31/2018 14:45

OCC.GRACE 3059372870 >> P 2/11

ROLANDO GARCIA, JR., MLD.

TRIAL TESTIMONY 2015

CACE 12-23027 (21) Clytis Fairchild vs. Betty 1. Edgell and Horachio Araque 03/04/15
(D)

11-27839 CA 20 Dagnay Garcia vs, Calana 03/17/15 QD)

2012 21868 09 Cornelia Slew-Murphy vs. Fansa Joseph and Tica Investments 04/08/15
(D)

59-A360-473 Marisela Soto-Castro vs. Maria Luna and Jorge Andrade 04/22/15 (D)
CACL 14-007874 14 Courtney Veski vs, Karnia Marlineg 04/30/15 (D)

CASE 13-003823 Susana Muartua vs Marlene N. Pitro/ Stale Farm 05/14/15 (D)
CASE 1240872 CA 01 Jose Ortega vs. Hernandez. V, 05/20/15 (1D)

CASE NO: 13-37190 CA 23 James Chesshir vs. Jay Joseph Wiener 06/25/15 (D)

CASE NO; 13-2452 CA 01 Mario Quintero vs, Annette Cuno and Rene Mitchell Moya
07/4/15 ())

CASL NO: CACE-13-017039 Jodi Maher vs. Allstate Pire and Casualty 09/15/15 (D)
59-A178-049 Dionel Clapera vs. Vivian L. ‘Thomas and Gary A. Browm 09/17/15 (D)
59-A243-046 Carlos Ortiz. vs. Adolfo Martinez and Martinez, Custom Cab, 10/20/15 (D)
CASE NO: CAC 15-000272 (13) birederick Salatt rz Geico Indemnity Co, 10/22/15 (D)
TRIAL TESTIMONY 2016

CASE NO- 2014-11072 CA-07 Antonio Diaz vs Avigdor Landman, Raquel J andman
1/12/16 (1D)

CASE NO: CACE 09-003801 (18) Kathryn Marshall vs. Joseph Barg 1/26/16 (D)

Ornciat PHYSICIANS
WorL> Olyniians 4eaciapan

-Continucd-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 36 of 79

RECEIVED @1/31/2818 10:45
2018-01-31 09:15 OCC.GRACE 3059372870 >> P 3/11

CASE NO; 13-000889 CA. 25 Joseph Gautier vs. Charles Nelson 2/9/16 (D)
CASE NO: 13-2717 CA 42 Neusa Migueiredo vs. Raquel Srendi 02/18/16 (D)
CASE NO: CACE |4-021798 Jesula Petite-l’vere vs. Marley & Marley 03/02/16 (D)
CAST: NO: 08 2.7555 (14) Mery Cohen vs. Joseph Black 03/03/16 (D)

CASE NO; 2014-10279 CA Lrnesto Navajas vs. Ferro 03/15/16 (D)

CASL NO: 1042931 CA (04) Reynaldo Trevino snd Yolanda Garcia vs. Qvean Beach
Propertics 06/23/16 (D)

CASE NO: 2015-014860-CA 25 Jorge Elizalde vs. Progressive xpress Ins., Co.
08/30/16 (D)

CASL NO: 2012-037143 CS 13 Nelson Lugo vs. Lysa Marquez Brito 08/31/16 (D)
CASE NO: 14-007826 (25) Monica Foulkes vs. Melila Bien-Aime 09/14/16 (D)

CASE NO: 2015-005443-CA-01 Victor Decespedes-vs. Jorge Aristizabal Gomez and
Carlos Serrano 09/15/16 (D)

CASE NO: CACE -13-023517 (25) David Grad vs. Mark Jurgrau 11/03/16 (D)

TRIAL TESTIMONY 2017

 

CASL NO: 10-54642 CA 09 Luis Nodarse vs. Norma Reyes and Jesus ucntcs-Quintiuna
1/17/17 (D)

CASK NO: 14-17016 CA Guillermina Rodriguez vs. Bardales, Padron & Paragon
Painting 01/31/17 CD)

CASE NO: 2015-027128-CA 01 Mario Falconi vs. J'ishman 02/07/17

CASE NO: 16000281 (21) Brad Shecter vs. Rapaport N21S5A7 (MD)

CASE NO: 1674400013 Andrea Mckay vs BJ's Wholes Club 02/16/17 (D)

CASE NO: SF10.514 Ronacle Kendrix vs. Salazar 02/23/17 (D)

CASE NO: 15-(21/06 09 Dayana St. Vil Lopez vs. Yo Roofing, LT AL 03/28/17 (ID)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 37 of 79

RECEIVED 1/31/2018 10:45
2018-01-31 09:15 OCC.GRACE 3059372870 >> P 4/11

CASE NOs: 12-21868 (09) Cormelia Slew Murphy vs. Fansa Joseph and TICA
Investments, LIC 04/20/17 0D)

CASE NO: CACE 14-009934 Gretchen Faurot vs. Bennett Motor Express and Charles
Shinabarker 04/21/17b (D)

CASE NO: 2015-000219-CA 10 Jerome Byrd vs. Trevar Brown 04/27/17 (D)
CASE NO: 14-7690 CA 05 Ronald Paige vs. Henry Wardlaw, Jr. 05/09/17 (D)
CASE NO: 12-20642 CA 27 Noraida Urra vs. Diego Garcia 6/15/17 (D)
CASE NO; 12-28152 CA 23 Yamile Bell vs, Esteban J. Perez, IH 07/20/17 (D)

CASE NO: CACE-15-019034 (04) Egbert Grant vs. Kaila Wall & Allstate Insurance
09/26/17 (D) ;

CASE NO: CACE-15-019034 (04) Egbert Grant vs. Kaila Wall & Allstate Insurance
09/27/17 @) Continuation

CASE NO: 14-010149 (05) Gail Harris Wallace vs. James & Michael Anderson 10/10/17
(D)

CASE NO: 2016-013842 CA (06) John Paul Souza vs. Global Construction, LLC.
10/26/17 (D)

CASE NO: 12-022409 (02) Baldo Leon vs. Paul & Steven Lorenzi 11/02/17 (D)
CASE NO; 2016-006024 CA (01) Diana Isaza vs. Jaime & Rocio Uribe 11/07/17 (D)

CASE NO: 80023-12 Agnes Roberts vs. Roberto Carvajal 12/1/17 (D)

TRIAL TESTIMONY 2018
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019

2018-01-31 09:15

©

Orthopedic
Care Center

 

Orthopacdic Surgory

Stephen $, Wendar, MD
Hparis Mecilestnies &
Anhroscopic Surgary

Michael M. Kagnin, MO, FICS
General Qithopacdias &
total Joint Hoplucerment

Rolando Garcin, Jr, MD, MPR
Spine Surgery &
Scatiosis

Richurd Rozencwalg, MD, FACS
Spails Medicine & Arthroscopy
Shauteer & Phaw (Hacenstruction

Michnol G. Dennis, MD, FACS
Sports Medicing & Arlhroscopy
Jot Roplacomant & | raclure Gare

Dominic J. Lewis, MD
lool & Ankle Surgery

Paul B. Chaplin, MD
Hand Consultant &
Gernaul Olligpaedies

Frank A. Bultacavoli, MD
Tolal Jain! Replacemont
& Genoral Orihopaedics

Physical Medicine &
Rohabllitation

Bryce E, Epstein, MD, FAAPMR
Occupational & Sports Mecicdae:
Electranliagnasis

Jennifer Mujia
Ariminisicator

PINON NL. eth Avenue, Suile 104
Aventura, Marisa 33100

(Behind Avantura [lospilal)
404-937-1999

2.20 South Dea Highway
Lallandalo, | lorida 33009
954-450-7166

 

Page 38 of 79

RECEIVED @1/31/2018 10:45

OCC.GRACE 3059372870 >> P 5/11

ROLANDO GARCIA, JR., M.D,

DEPOSTTION-2015
CASE NO: 2012-20642-CA Urra vs. Diego Garcia 01/07/15 (D)

CASI NO. 13-34777 CA (30) Olivera vs. Stephanie Alexis Mejia 01/09/15
(D)

13-21717 CA 42 Figneirdo vs. Raquel Srendi 01/30/15 (D) (Cancelled)
CASTE NO. 13-012565 CA. 01 Pintacdo vs. James P, Riach 02/17/15 (D)
OWCP 06-199230 Stewart vs, Universal Maritine 02/19/15 (1)
13-21337 CA Londono ys. Inn North Bay 04/23/15 (T)

CASE NO: 14 ev -60269- Scola/ Moises Ore vs. Trcam Industries, Inc.
04/28/15 (D)

2012-C:A-26461-XXXX-XX Leonard Nobrega vs. Umerging Hoods, tne.
OSA I/15 (TF)

CACTI 14-004747 (18) Caro vs. Jesus Acmendariz 05/12/15 (D)

CAC 12-33101 (18) Melody ‘fracy-Lee vs, Amerigas Propane, LP 05/28/15
(D)

CASL NO, 06 CA 113 M Diane Schaller vs. Cora Elizabeth Baggs 06/08/15
(D)

CACE 13-021925 DIV 05 Albert Morales vs. Progresstve 06/18/05 (D)

CASE 12-27313 GC 25 Janet Medina vs. Stale Farm Aulo Tnsurance
06/19/15 (I)

CASI 13-037191 CA OL Rasheed Ali vs, Dariel Oliva/United Parcel Ser,
06/30/15 (D)

-Continucd-

ck

Ori iar PireciANs
WORLD OU Mp lant Arisocanion
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 39 of 79

RECEIVED @1/31/2818 18:45
2018-01-31 09:15 OCC.GRACE 3059372870 >> P 6/11

CASE NO. 13-012565 CA 01 Juan Pintado vs. James P. Riach 07/16/15 @))

CASE NO. 13-34777 CA (30) Olivera vs. Stephanie Alexis Mejia 08/06/15
(D)

CASE NO. 12-10550-CA-08 Yariclsi Batista vs. Evan Finkel and Julie
Finkel 08/18/15 (D)

CASE NO: 10-15455 CA 23 Sebastiao Fernandes vs. Royal Caribbean
Cruises 09/08/15 (P)

CASE NO: CACE 14-009934 Gretchen Faurot vs. Bennett Motors Express
10/27/15 (D)

CASE NO: 12-20642-CA 27 Noraida Urra vs. Diego Garcia 11/24/15 (D)

OJCC NO: 12-024733MGK Mario Esquivel vs. Aramack Uniform
Services/Sedgwick Claims Management 12/1/15 (T)

CASE NO: 59-A017-491 Martha Oset Paredes vs. John and Ruth
McNaughton 12/03/15 (D)

CASE NO: 12-38619 CA 01 (23) Marines Medina vs. Imperial Cleaning
Corp. (D) 12/15/15

DEPOSITION-2016

CASE NO: 11-35482 CA 11 Elizabeth Off vs. Dollar Tree Stores Inc.
1/29/16 (D) "

CASE NO: CACE 12022405 Cary Yagennan vs. State Farm Auto
Insurance./ Eduatdo Curiel and Arelys Curiel 2/5/16 (D)

CASE NO: CACE 14-009934 Gretchen Faurot vs. Bennett Motors Express
02/11/16 (D)

CASE NO: 14-030027 CA 20 Dalia Villar vs. Progressive Express Ins Co.
02/23/16 (T)

CASE NO; 13-22881 CA 32 Dania Madrid vs. Olida Pages 02/29/16 (D)

CASE NO: 2015-001402 CA 06 Isel Martin vs, Publix Super Market, Inc.
04/14/16 (P)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 40 of 79

RECEIVED @1/31/2018 18:45
2018-01-31 09:15 OCC.GRACE 3059372870 >> P 7/11

CASE NO: CACE 13-028014 (21) Gary Morales vs, Miami Springs Taxi,
Inc. 5/12/16 (D)

CASE NO: CACE 13-028014 (21) Gary Morales vs. Miami Springs Taxi,
Tne, 5/27/16 (D)

CASE NO: 14-025508-CA-01 Jose Lopez vs. Cowboy logistics , LLC 6/9/16
(T)

CASE NO: CACE 14-020102-14 Deborah Branham vs. John W. Hanifin, Ir.
Agnes Hanifin and Mason R. Hanifin 06/16/16 (D)

CASE NO: 14-029193 CA 01 Simone Lovett vs. Rodrigo Rodriguez and
Randle Ambulance Service, INC. 08/05/16 (P)

CASE NO: 2012-CA-000208 Lourdes Rumirez-Cofino and Pedro Cofino vs.
State Farm Mutua) Automobile Ins. Co. 08/16/16 (D)

CASE NO: 2012-037143 CS 13 Nelson Lugo vs. Eysa Marquez —Brito
08/19/16 (D)

CASE NO: CACE -14-018643 Ronald Paige vs. Symbiont Service Corp.
09/01/16 (T)

CASE NO. CACE 15000716 Brandi Rodriguez and. Johnerick Inoa vs.
Miller & Miller 09/30/16 (D)

OJCC CASE NO: Joshua and Sonya Ho vs. Teigland Franklin & Brokken,
D.V.M.’s, P.A. and Joseph Zerilli 10/04/16 (D)

OJCC CASE NO: 16-001708SMS Jose Lam Ramirez vs. Vertilux Limited/
Technology Ins. Co./AmTrust North America of Florida 10/10/16 (T)

CASE NO; 15-18558 CA 25 Cecilia Rossi Rodrigues vs. Publix Super
Market, Inc. 10/14/16 (D)

CASE NO; 50 517 T 01128 13 Nku Herculas vs. Royal Caribbean Cruise
Ltd. 10/21/16 (D)

OJCC CASE NO: 16-004523 CMH Juan Sanchez Reyes. vs. Star Bakery,
Inc, and ACS/Ascendant Claims Services 11/08/16 (T)

CASE NO: 2015-012239-CA-01 Tara Harris vs. Roman V, Golovin and
Viktoriia Golovina 11/10/16 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 41 of 79

RECEIVED @1/31/2018 18:45
2018-01-31 09:15 OCC.GRACE 3059372870 >> P 8/11

OICC CASE NO: 16-003134ERA Jose Hernandez vs. City of Hialeah
11/11/16 (T)

CASE NO: CACE 14011521 Michele Gervolino and Dominic Laurinitis vs.
Sindy L. Swann, Raymond H. Harrell and State Farm Automobile Ins. Co.
11/15/16 (D)

CASE NO: 10-54642 CA 09 Luis Nodarse and Livia Nodarse vs. Norma
Reyes and Jesus Fuentes-Quintana 11/23/16 (D)

CASE NO: 2015-026135-CA-01 Ronald Rodriguez vs, Brinks Incorporated
12/09/16 (D)

DEPOSITION-2017
CASE NO: 15000219 CA 10 Jerome Byrd vs. Brown 01/13/17 (D)

CASE NO: 50-20-1300-1128 Nku Hercules vs. Royal Caribbean Cruises,
LYD., 1/24/17 (D)

CASE NO: 14-010149 (05) Gail Harris-Wallace vs. James & Michael
Andersen 03/03/17 @)

CASE NO: 59-A744-184 Rodolfo Perez Madias vs. Mara & Daniel Gordon
03/07/17 @)

CASE NO: 10 CA 6873 Maria Del Carmen Zapata vs. Emily Ruben
03/09/17 ()

CASE NO: 0520-095676 Ibrahim Brown vs, Greater Miami Caterers, Inc.
03/10/17 (W/C T)

CASE NO: 2016-000771 CA 01 Franco Montesinos vs, TI3C Retail Group.
03/17/17 (D)

CASE NO; 15-030165-CA-15 Alexander Gonzalez vs. Frank Cooney and
Theodore F. Neal 03/23/17 (D)

CASE NO: CACE 15016433 (03) Bolivar Daiz vs. Leslie Ann Christine
Thomas 03/24/17 (D)

CASE NO: 14-25411 CA 09 Farah Garcounet vs.Polynesian Gardens. LLC
03/30/17 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 42 of 79

RECEIVED @1/31/2818 12:45
2018-01-31 09:15 OCC.GRACE 3059372870 >> P 9/11

CASE NO: 14-22246 CA 01 Travis Royal ys, Silvio Y. Garcia Prieto
04/28/17 (D)

CASE NO; 2015-01460 CA 06 Marco Ponce vs. Violet Lloyd 05/5/17 (D)

CASE NO: 14-019666MGK Olivia Vega Escalante vs. Walmart and
Sedgwick CMS 05/11/17 (W/C 'T)

CASE NO: CACE 15015279 Christopher Laseter vs. Walmart Stores, INC.
05/12/17 (D)

CASE NO: 12-318867 CA 32 Devon Parks vs. Edna L. Gutierrez 05/26/17
(D)

CASE NO: 2016-003276-CA-01 (22) Lenor Cruz vs. Wal-Mart Stores East,
LP 06/06/17 (D)

CASE NO: 11-40573 CA 11 Phillip Brown vs., William Escobar 06/12/17
(D)

CASE NO: 0:14-cv-60269 Moises Ore vs. TRICAM INDUSTRIES 06/13/17
(D)

CASE NO; 15-002546 (21) Juan Sotelo vs, Benjamin J. Deutschman
06/16/17 (D)

CASE NO: CACE-15-011620 Maria PerdomavDe Rodriguez vs. Julio
Rodriguez 07/14/17 (D)

CASE NO; CACE2010-024782 (21) Edith Kelson vs. State Farm Earline
Peter 07/24/17 (D)

CASE NO: 15 002546 (21) Juan Sotelo vs. Benjamin J, Deutshchman
07/28/17 (D)

CASENO:  2016-006024 CA 01 Diana Isaza vs, Jaime & Rocio Uribe
08/01/17 D)

CASE NO: 13-24056 CA (24) Elsa Perez vs. Wal-Mart Stores 08/03/1'/ (D)

CASE NO: 2016-009029-CA-01 Aliah & Nasser Joudeh vs. Thomas Lauss
08/08/17 (D)

CASE NO: CACE 15000716 Brandi Rodriguez. vs. Barnabus & Mary Miller
08/15/17 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 43 of 79

RECEIVED 1/31/2018 16:45
2018-01-31 09:15 OCC.GRACE 3059372870 >> P 40/11

CASE NO: 15-012302 (14) Alicia Medina vs. State Farm Mutual 08/29/17
(D)

CASE NO: CACE 15022531 Eddy Manazanares vs. Charles Ludwig
08/31/17 (D)

CASE NO: CACE 16005923 Melissa Anglero vs. Alana Tracy Lowe
09/05/17 (D)

CASE NO: CASE 14-018238 (04) James Luger vs. Robert J Shapiro &
Geico General Insurance 09/15/17 (P)

CASE NO: CASE 17-00181MGK Alexandra Marenco vs. DeJong
Construction 09/22/17 (W/C T)

CASE NO: 189409 Milutin Vasovie vs. Carnival Cruise Lines 09/29/17 (T)

CASE NO: 14-016075 CA 01 Jorge Villudiego vs. Michael Pasano 10/02/17
(D)

CASE NO; 14015699 (12) Richard Steckler vs, Brian Eugene Markey
10/13/17 (D)

CASE NO: 2016-013842 CA 06 John Paul Souza vs. C.H. Global
Construction, LLC. 10/20/17 (D)

CASE NO: 2016-013842 CA 06 John Paul Souza vs. C.H. Global
Construction, LLC. 10/23/17 (D)

CASE NO: 15-023956 CA 01 Juan Carlos Fernandez vs. Bairon De Jesus
Ortega, 11/16/17 (P)

CASE NO: 13-039196 CA 20 Ramon Morodo vs. Miami-Dade County, City
of Miami, 11/20/17 (T)

CASE NO: Civil No 1:16-cv-24465-MARTINEZ-GOODMAN Roy Maltez
vs. Trepel Airport Equipment GMBH, 11/21/17 (D)

CASE NO: 15-CA-000242-K Eugenio Rivera vs. Circle K Stores, INC,
12/07/17 (D)

CASE NO: CACE-14-018238 James K. Luger vs. Robert J. Shapiro
12/08/17 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 44 of 79

RECEIVED 91/31/2818 10:45
2018-01-31 09:16 OCC.GRACE 3059372870 >> P 11/11

CASE NO: 14-17016 CA 01 Guillermina Rodriguez vs. Alejandro Bardales
/Painting & Waterproofing 12/15/17 (D)

DEPOSITION-2018

CASE NO: 16-023786 CA 01 Kirenia Lorenzo-Arzuaga vs, Augusto Enrique
Tirado, 01/09/18 (D)

OJCC CASE NO: 16-014279GBHI Victor Rodriguez vs, Vista Motors
01/24/18 (WC)

CASE NO: CACE 12-019808 (09) Valda Anderson vs. North Broward
Hospital District. 01/25/18 (D) :
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 45 of 79

©

Orthopedic
Care Center

 

 

Orthopaedic Surgery

Stephen $. Wender, MD
Sporls Medicine &
Arthroscopic Surgery

Michael M. Koonin, MD, FICS
General Orlhopaedics &
Total Jaint Replacement

Rolando Garcia, Jr., MD, MPH
Spine Surgery &
Scoliosis

Richard Rozencwaig, MD, FACS
Sports Medicine & Arthroscopy
Shoulder & Elbow Reconstruction

Michael G. Dennis, MD, FACS
Sports Medicine & Arihroscopy
Joint Replacement & Fracture Gare

Dominic J. Lewis, MD
Fool & Ansle Surgery

Paul B. Chaplin, MD
Hand Consullant &
General Orlhopaedics

Physical Medicine &
Rehabilitation

Bryce E. Epstein, MD, FAAPMR
Occupalional & Sports Medicine
Electrodiagnosis

Jennifer Mejia
Administrator

21000 N.E. 28th Avenue, Suile 104
Aventura, Florida 33180

(Behind Aventura Hospital}
305-937-1999

230 South Dixie Highway
Hallandale, Florida 33009
954-458-2166

 

ROLANDO GARCIA, JR., M.D.

DEPOSITION-2016

CASE NO: 11-35482 CA 11 Elizabeth Off vs. Dollar Tree Stores Inc.
1/29/16 (D)

CASE NO: CACE 12022405 Cary Yagerman vs. State Farm Auto
Insurance./ Eduardo Curiel and Arelys Curiel 2/5/16 (D)

CASE NO: CACE 14-009934 Gretchen Faurot vs. Bennett Motors Express
02/11/16 (D)

CASE NO: 14-030027 CA 20 Dalia Villar vs. Progressive Express Ins Co.
02/23/16 (T)

CASE NO: 13-22881 CA 32 Dania Madrid vs. Olida Pages 02/29/16 (D)

CASE NO: 2015-001402 CA 06 Isel Martin vs. Publix Super Market, Inc.
04/14/16 (P)

CASE NO: CACE 13-028014 (21) Gary Morales vs. Miami Springs Taxi,
Inc. 5/12/16 (D)

CASE NO: CACE 13-028014 (21) Gary Morales vs. Miami Springs Taxi,
Inc. 5/27/16 (D)

CASE NO: 14-025508-CA-01 Jose Lopez vs. Cowboy logistics , LLC 6/9/16
(T)

CASE NO: CACE 14-020102-14 Deborah Branham vs. John W. Hanifin, Jr.
Agnes Hanifin and Mason R. Hanifin 06/16/16 (D)

CASE NO: 14-029193 CA 01 Simone Lovett vs. Rodrigo Rodriguez and
Randle Ambulance Service, INC, 08/05/16 (P)

CASE NO: 2012-CA-000208 Lourdes Ramirez-Cofino and Pedro Cofino vs.
State Farm Mutual Automobile Ins. Co. 08/16/16 (D)

-Continued-
GEE
QLD
Ornciat Pirvsicians
WorLD OLYMPIANS ASSOCIATION

Xu
N
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 46 of 79

CASE NO: 2012-037143 CS 13 Nelson Lugo vs. Eysa Marquez Brito
08/19/16 (D)

CASE NO: CACE -14-018643 Ronald Paige vs. Symbiont Service Corp.
09/01/16 (T)

CASE NO. CACE 15000716 Brandi Rodriguez and Johnerick Inoa vs.
Miller & Miller 09/30/16 (D)

OJCC CASE NO: Joshua and Sonya Ho vs. Teigland Franklin & Brokken,
D.V.M.’s, P.A. and Joseph Zerilli 10/04/16 (D)

OJCC CASE NO: 16-001708SMS Jose Lam Ramirez vs. Vertilux Limited/
Technology Ins. Co./AmTrust North America of Florida 10/10/16 (T)

CASE NO: 15-18558 CA 25 Cecilia Rossi Rodrigues vs. Publix Super
Market, Inc. 10/14/16 (D)

CASE NO: 50 517 T 01128 13 Nku Herculas vs. Royal Caribbean Cruise
Ltd. 10/21/16 (D)

OJCC CASE NO: 16-004523 CMH Juan Sanchez Reyes vs. Star Bakery,
Inc. and ACS/Ascendant Claims Services | 1/08/16 (T)

CASE NO: 2015-012239-CA-01 Tara Harris vs. Roman V. Golovin and
Viktoriia Golovina 11/10/16 (D)

OJCC CASE NO: 16-003134ERA Jose Hernandez vs. City of Hialeah
11/11/16 (1)

CASE NO: CACE 14011521 Michele Gervolino and Dominic Laurinitis vs.
Sindy L. Swann, Raymond H. Harrell and State Farm Automobile Ins. Co.
11/15/16 (D)

CASE NO: 10-54642 CA 09 Luis Nodarse and Livia Nodarse vs. Norma
Reyes and Jesus Fuentes-Quintana 11/23/16 (D)

CASE NO: 2015-026135-CA-01 Ronald Rodriguez vs. Brinks Incorporated
12/09/16 (D)

DEPOSITION-2017

CASE NO: 15000219 CA 10 Jerome Byrd vs. Brown 01/13/17 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 47 of 79

CASE NO: 50-20-1300-1128 Nku Hercules vs. Royal Caribbean Cruises,
LTD., 1/24/17 (D)

CASE NO: 14-010149 (05) Gail Harris-Wallace vs. James & Michael
Andersen 03/03/17 (D)

CASE NO: 59-A744-184 Rodolfo Perez Madias vs. Mara & Daniel Gordon
03/07/17 (D)

CASE NO: 10 CA 6873 Maria Del Carmen Zapata vs. Emily Ruben
03/09/17 (D)

CASE NO: 0520-095676 Ibrahim Brown vs, Greater Miami Caterers, Inc.
03/10/17 (W/C T)

CASE NO: 2016-000771 CA 01 Franco Montesinos vs. TBC Retail Group.
03/17/17 (D)

CASE NO: 15-030165-CA-15 Alexander Gonzalez vs, Frank Cooney and
Theodore F. Neal 03/23/17 (D)

CASE NO: CACE 15016433 (03) Bolivar Daiz vs. Leslie Ann Christine
Thomas 03/24/17 (D)

CASE NO: 14-25411 CA 09 Farah Garconnet vs.Polynesian Gardens. LLC
03/30/17 (D)

CASE NO: 14-22246 CA 01 Travis Royal vs. Silvio Y. Garcia Prieto
04/28/17 (D)

CASE NO: 2015-01460 CA 06 Marco Ponce vs. Violet Lloyd 05/5/17 (D)

CASE NO: 14-019666MGK Olivia Vega Escalante vs. Walmart and
Sedgwick CMS 05/11/17 (W/C T)

CASE NO: CACE 15015279 Christopher Laseter vs. Walmart Stores, INC.
05/12/17 (D)

CASE NO: 12-318867 CA 32 Devon Parks vs. Edna L. Gutierrez 05/26/17
(D)

CASE NO: 2016-003276-CA-01 (22) Lenor Cruz vs. Wal-Mart Stores East,
LP 06/06/17 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 48 of 79

CASE NO: 11-40573 CA J1 Phillip Brown vs. William Escobar 06/12/17
(D)

CASE NO: 0:14-cv-60269 Moises Ore vs. TRICAM INDUSTRIES 06/13/17
(D)

CASE NO: 15-002546 (21) Juan Sotelo vs. Benjamin J. Deutschman
06/16/17 (D)

CASE NO: CACE-15-011620 Maria PerdomavDe Rodriguez vs. Julio
Rodriguez 07/14/17 (D)

CASE NO: CACE2010-024782 (21) Edith Kelson vs. State Farm Earline
Peter 07/24/17 (D)

CASE NO: 15 002546 (21) Juan Sotelo vs. Benjamin J. Deutshchman
07/28/17 (D)

CASENO:  2016-006024 CA 01 Diana Isaza vs. Jaime & Rocio Uribe
08/01/17 (D)

CASE NO: 13-24056 CA (24) Elsa Perez vs. Wal-Mart Stores 08/03/17 (D)

CASE NO: 2016-009029-CA-01 Aliah & Nasser Joudeh vs. Thomas Lauss
08/08/17 (D)

CASE NO: CACE 15000716 Brandi Rodriguez vs. Barnabus & Mary Miller
08/15/17 (D)

CASE NO: 15-012302 (14) Alicia Medina vs. State Farm Mutual 08/29/17
(D)

CASE NO: CACE 15022531 Eddy Manazanares vs. Charles Ludwig
08/31/17 (D)

CASE NO: CACE 16005923 Melissa Anglero vs. Alana Tracy Lowe
09/05/17 (D)

CASE NO: CASE 14-018238 (04) James Luger vs. Robert J Shapiro &
Geico General Insurance 09/15/17 (D)

CASE NO: CASE 17-00181MGK Alexandra Marenco vs. DeJong
Construction 09/22/17 (W/C T)

CASE NO: 189409 Milutin Vasovic vs. Carnival Cruise Lines 09/29/17 (T)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 49 of 79

CASE NO: 14-016075 CA 01 Jorge Villadiego vs. Michael Pasano 10/02/17
(D)

CASE NO: 14015699 (12) Richard Steckler vs. Brian Eugene Markey
10/13/17 (D)

CASE NO: 2016-013842 CA 06 John Paul Souza vs. C.H. Global
Construction, LLC. 10/20/17 (D)

CASE NO: 2016-013842 CA 06 John Paul Souza vs, C.H. Global
Construction, LLC. 10/23/17 (D)

CASE NO: 15-023956 CA 01 Juan Carlos Fernandez vs. Bairon De Jesus
Ortega, 11/16/17 (D)

CASE NO: 13-039196 CA 20 Ramon Morodo vs. Miami-Dade County, City
of Miami, 11/20/17 (T)

CASE NO: Civil No 1:16-cv-24465-MARTINEZ-GOODMAN Roy Maltez
vs. Trepel Airport Equipment GMBH, 11/21/17 (D)

CASE NO: 15-CA-000242-K Eugenio Rivera vs. Circle K Stores, INC,
12/07/17 (D)

CASE NO: CACE-14-018238 James K. Luger vs. Robert J. Shapiro
12/08/17 (D)

CASE NO: 14-17016 CA 01 Guillermina Rodriguez vs. Alejandro Bardales
/Painting & Waterproofing 12/15/17 (D)

DEPOSITION-2018

CASE NO: 16-023786 CA 01 Kirenia Lorenzo-Arzuaga vs. Augusto Enrique
Tirado, 01/09/18 (D)

OJCC CASE NO: 16-014279GBH Victor Rodriguez vs. Vista Motors
01/24/18 (WC)

CASE NO: CACE 12-019808 (09) Valda Anderson vs. North Broward
Hospital District, 01/25/18 (D)

CASE NO: 2015-020461-CA-01 Lisa Mae (Melissa) Reiss vs. State Farm
Mutual Auto Ins. 02/01/18 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 50 of 79

CASE NO: 2016-017851-CA -13 Nelsa Valladares vs. Government
Employees Insurance Co. 02/09/18 (D)

CASE NO:2016-032319 CA 01(02) Jacob Wood vs. Sharrod Allen Word
02/13/18 (T)

CASE NO: CACE 14-014059 02 Jillian Lenkowitz vs. Stephen Halpern
03/02/18 (D)

CASE NO: 16-009139 CA 30 Eduardo Condis-Gutierrez vs. Jillian Ventura
and Vera- Williamson 03/13/18 (D)

CASE NO: 01-16-0004-8714 Radic Ljubisa vs. Celebrity Cruise Inc.
04/03/18 (T)

CASE NO: 2016-014398-CA 01 Michael Cooper vs. Jack Louis & Mary
Morgan 04/05/18 (D)

CACE 14-016832 (12) Joseph Hollingsworth vs. Douglas Eney 04/06/18 (D)

CASE NO: 16-007024 CACE (02) Annette Anderson vs. President
Supermarket 04/17/18 (D)

CASE NO: 15-030170-CA-08 Christine Renee Molina vs. William Jaceb
Miller & Aida Vanessa Caro 04/19/18 (T)

CASE NO: 01-16-0002-1292 Jarvin Cano vs. NCL (Bahamas) LTD.
05/04/18 (T)

CASE NO: CACE 17-016115 (04) Brent Sibley vs. Progressive American
Insurance Co. 05/08/18 (T)

CASE NO: 11-10663 CA-42 Anias Munoz vs. Yenney Gomez 05/22/18 (D)

CASE NO: ST-2015-CV-527 Clifton Franklin vs. Marriott Hotel
Management 06/07/18 (D)

CASE NO: 16-009181 CA 02 Opal Powe vs. Valerie Vazquez and Ezequiel
Molina 06/22/18 (D)

CASE NO: 2016-021199-CA-01 (05) Carlos Buitrago vs. Waste
Management 07/17/18 (W/C T)

CASE NO: 2017-006842-CA-01 Eduin Hernandez Marquez vs. Elizabeth
Marie McCain 07/27/18 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 51 of 79

CASE NO: 204740 Damir Marcev vs. Carnival Cruise Line 08/23/18 (T)

CASE NO: CACE-17-003222 Division: 02 Keyla S. Wilson Duviella vs.
Gary Keyes 08/28/18 (D)

CASE NO: 17-008390- CA 15 Sarah Arcila vs. Andre Sultan Osechas
09/04/18 (D)

CASE NO: 2016-9447 CA 01 Odalys Diaz Mendez vs. David Rodriguez &
Josefina Rodriguez 10/09/18 (D)

CASE NO: CACE 17-008404 (18) Amy Skoke vs. Prisa II Davie SC, LLC
& Southeast Centers, LLC 11/21/18 (D)

CASE NO: 1:17-CV-23483-JLK Jessica L. Matlin vs. Ricardo R. Sanchez
De Movellan 11/27/18 (D)

CASE NO: 17-005527 CA-01 Marilyn Garcia vs. Floyd Scofield and
Hidalgo Imports, LLC. 12/04/18 (D)

CASE NO: 16-017089DAL Rodrigo Mayorga vs. AmTrust North America
12/06/18 (WC)

DEPOSITION-2019

CASE NO: 17-7891CA01 Ariandy Rodriguez Ramos vs. William Hicks, JR.
01/15/19 (D)

CASE NO: 01-15-0004-4024 David Harvey Martin vs. NCL (Bahamas)
LTD., 01/22/19 (T)

CASE NO: 1850-0254-00 Lisa Marie Gomez vs. Walgreen Family 1/24/19
(D)

CASE NO: 2017-022204 CA 01 Victoria Rodriguez vs. Valencia at Doral
Condominium Nol 01/29/19 (D)

CASE NO: 107914745 Carmen De Jesus Villalon vs. Affordable Air &
Heating. 01/31/19 (D)

CASE NO: 17-14907 CA 31 Rebecca Saunders vs. Andrey
Shklyaev/Century Cab. 02/08/19 (D)

CASE NO: 15-19160 CA 24 Altamese Wallace vs. Jose Antonio Hernandez
2/14/19 (D)
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 52 of 79

CASE NO: OJCC 04-032531 WJH Brian Stone vs. Bed, Bath & Beyond,
Inc. 02/21/19 (T)

CASE NO: 15-007759 (12) Michelle Joiner Quijano vs. Dicey’s 2" Street,
Inc. 03/01/19 (D)

CASE NO: 18-013469 CA 01(30) Jose Vizeaino vs, Felipe M. Montilla
03/08/19 (D)

CASE NO: 18-CV-21629-DPG Elias Hernandez vs. Joseph Leland
Pridemore (Sam R. Boatright Trucking, LLC.) 03/29/19 (D)
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 53 of 79

 

©

Orthopedic
Care Center

 

 

 

Orthopaedic Surgery

Stephen S. Wender, MD
Sports Medicine &
Arthroscopic Surgery

Michael M. Koonin, MD, FICS
General Orlhopaedics &
Total Joint Replacement

Rolando Garcia, Jr., MD, MPH
Spine Surgery &
Scoliosis

Richard Rozencwaig, MD, FACS
Sports Medicine & Arthroscopy
Shoulder & Elbow Reconstruction

Michael G. Dennis, MD, FACS
Sporls Medicine & Arthroscopy
Joint Replacement & Fracture Care

Dominic J. Lewis, MO
Fool & Anale Surgery

Paul B. Chaplin, MD
Hand Consultant &
General Orlhopaedics

Physical Medicine &
Rehabilitation

Bryce E. Epstein, MD, FAAPMR
Occupalional & Sports Medicine
Electrodiagnosis

Jennifer Mejia
Administralor

21000 N.E. 281h Avenue, Suile 104
Aventura, Florida 33180

(Behind Aventura Hospital)
305-937-1999

230 South Dixie Highway
Hallandale, Florida 33009
954-458-2166

 

ROLANDO GARCIA, JR., M.D.

TRIAL TESTIMONY 2016

CASE NO: 2014-11072 CA-07 Antonio Diaz vs Avigdor Landman, Raquel Landman
1/12/16 (D)

CASE NO: CACE 09-003801 (18) Kathryn Marshall vs. J oseph Barg 1/26/16 (D)
CASE NO: 13-000889 CA 25 Joseph Gautier vs. Charles Nelson 2/9/16 (D)
CASE NO: 13-2717 CA 42 Neusa Figueiredo vs. Raquel Srendi 02/18/16 (D)
CASE NO: CACE 14-021798 Jesula Petite-Frere vs. Farley & F arley 03/02/16 (D)
CASE NO: 08 27555 (14) Mery Cohen vs. Joseph Black 03/03/16 (D)

CASE NO: 2014-10279 CA Emesto Navajas vs. Ferro 03/15/16 (D)

CASE NO: 10-42931 CA (04) Reynaldo Trevino snd Yolanda Garcia vs. Ocean Beach
Properties 06/23/16 (D)

CASE NO: 2015-014860-CA 25 Jorge Elizalde vs. Progressive Express Ins., Co.
08/30/16 (D)

CASE NO: 2012-037143 CS 13 Nelson Lugo vs. Eysa Marquez —Brito 08/31/16 (D)

CASE NO: 14-007826 (25) Monica Foulkes vs. Melila Bien-Aime 09/14/16 (D)

CASE NO: 2015-005443-CA-01 Victor Decespedes vs. Jorge Aristizabal Gomez and
Carlos Serrano 09/15/16 (D)

CASE NO: CACE -13-023517 (25) David Grad vs. Mark Jurgrau 11/03/16 (D)

TRIAL TESTIMONY 2017

CASE NO: 10-54642 CA 09 Luis Nodarse vs, Norma Reyes and Jesus Fuentes-Quintana
V/17/17 (D)

-Continued-

GEE
-—

oP

OrNciaL Prysicians
Wort po OvymPiANS ASSOCIATION

.
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 54 of 79

CASE NO: 14-17016 CA Guillermina Rodriguez vs. Bardales, Padron & Paragon
Painting 01/31/17 (D)

CASE NO: 2015-027128-CA 01 Mario Falconi vs. Fishman 02/07/17

CASE NO: 16000281 (21) Brad Shecter vs. Rapaport 02/15/17 (D)

CASE NO: 1674400013 Andrea Mckay vs BJ’s Wholes Club 02/16/17 (D)

CASE NO: SF10.514 Ronaele Kendrix vs. Salazar 02/23/17 (D)

CASE NO: 15-021706 09 Dayana St. Vil Lopez vs. Yo Roofing, ET AL 03/28/17 (D)

CASE NO: 12-21868 (09) Cornelia Slew Murphy vs. Fansa Joseph and TICA
Investments. LLC 04/20/17 (D)

CASE NO: CACE 14-009934 Gretchen Faurot vs. Bennett Motor Express and Charles
Shinabarker 04/21/17b (D)

CASE NO: 2015-000219-CA 10 Jerome Byrd vs. Trevar Brown 04/27/17 (D)
CASE NO: 14-7690 CA 05 Ronald Paige vs. Henry Wardlaw, Jr. 05/09/17 (D)
CASE NO: 12-20642 CA 27 Noraida Urra vs. Diego Garcia 6/15/17 (D)
CASE NO: 12-28152 CA 23 Yamile Bell vs. Esteban J. Perez, III 07/20/17 (D)

CASE NO: CACE-15-019034 (04) Egbert Grant vs. Kaila Wall & Allstate Insurance
09/26/17 (D)

CASE NO: CACE-15-019034 (04) Egbert Grant vs. Kaila Wall & Allstate Insurance
09/27/17 (D) Continuation

CASE NO: 14-010149 (05) Gail Harris Wallace vs, James & Michael Anderson 10/10/17
(D)

CASE NO: 2016-013842 CA (06) John Paul Souza vs. Global Construction, LLC.
10/26/17 (D)

CASE NO: 12-022409 (02) Baldo Leon vs. Paul & Steven Lorenzi 11/02/17 (D)

CASE NO: 2016-006024 CA (01) Diana Isaza vs. Jaime & Rocio Uribe 11/07/17 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 55 of 79

CASE NO: 80023-12 Agnes Roberts vs. Roberto Carvajal 12/1/17 (D)

TRIAL TESTIMONY 2018

CASE NO: 2015-020461-CA-01 Lisa Mae (Melissa) Reiss vs. State Farm Mutual Auto
Ins. 02/06/18 (D)

CASE NO: 2016-10972-CA-02 George Morffiz vs. Joseph Leo and Meisner Electric
03/06/18 (D)

CASE NO: 14-11072-CA-09 Antonio R. Diaz vs. Jose Landman 03/16/18 (D)
CASE NO: 14-022662-08 Marcia Barnett vs. Viktoriya Kleyzor 04/04/18 (D)

CASE NO: 15-026659 CA 01 Octavio Muguercia Herrera vs. David E. Choukroun &
Flagler Investment Con, LLC, 08/21/18 (D)

CASE NO: CACE-16-004321 (18) Theresa Morris vs. Nicole Batista & Maria Batista
09/27/18 (D)

CASE NO: 06-06697 05 David Zucker vs. Miguel Gonzalez (GEICO) 10/16/18 (T)

_ CASE NO: 06-06697 05 David Zucker vs. Miguel Gonzalez (GEICO) “continued”
10/17/18 (T)

CASE NO. 2017-002150CA01 Erwin Torres Apolo vs. Lucas G. Aloisi & Glenn D.
Aloisi 10/30/18 (D)

CASE NO, 15-012302 (14) Alicia Medina vs. State Farm Mutual Automobile Insurance
11/01/18 (D)

CASE NO: 11-40573 CA 11 Phillip Brown vs. William Escobar and Mastec North
America, INC. 11/29/18 (D)

TRIAL TESTIMONY 2019

CASE NO: 15-018558-CA-01 (25) Cecilia Rodrigues vs. Publix Super Market, INC.
01/17/19 (D)

CASE NO: 16-028464 CA 22 Michael Appel vs. State Farm Mutual Auto Insurance
02/05/19 (T)

CASE NO: 15-018269 (2) Joseph Baffi vs. World Petroleum, Corp. 03/07/19 (D)
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 56 of 79

New Patients OCC O0CC305-933-3112

 

©

Orthopedic
Care Center

 

 

 

Orthopaedic Surgery

Rolando Garcia, Jr., MD, MPH
Spine Surgery &
Scollosis

Alchard Rozencwaig, MD, FACS
Sports Medicine & Arthroscopy
Shoulder & Elbow Reconstruction

Dominic J, Lewle, MD
Foot & Ankle Surgery

Paul B. Chaplin, MD
Hand Consultant &
General Orthopaedics

Physical Medicine &
Rehabilitation

Bryce E, Epstein, MD, FAAPMR
Occupational & Sports Medicina
Elactradiagnosis

21000 N.E. 28th Avenus, Sulte 104
Aventura, Farida 33160

(Behind Avantura Hospltal)
305-937-1999

230 South Dida Highway
Hallandale, Florida 33008
954-458-2166

 

(2/13) 08/21/2019 03:25:33 PM -0400

ROLANDO GARCIA, JR., M.D.

TRIAL TESTIMONY 2016.

CASE NO: 2014-11072 CA-07 Antonio Diaz vs Avigdor Landman, Raquel Landman
1/12/16 @)

CASE NO: CACE 09-003801 (18) Kathryn Marshall vs. Joseph Barg 1/26/16 (D)
CASE NO: 13-000889 CA 25 Joseph Gautier vs. Charles Nelson 2/9/16 (D)
CASE NO: 13-2717 CA 42 Neusa Figueiredo vs. Raquel Srendi 02/18/16 (D)
CASE NO: CACE 14-021798 Jesula Petite-Frere vs. Farley & Farley 03/02/16 (D)
CASE NO: 08 27555 (14) Mery Cohen vs. Joseph Black 03/03/16 @D)

CASE NO: 2014-10279 CA Emesto Navajas vs. Ferro 03/15/16 (D)

CASE NO; 10-42931 CA (04) Reynaldo Trevino snd Yolanda Garcia vs. Ocean Beach
Properties 06/23/16 (D)

CASE NO: 2015-014860-CA 25 Jorge Elizalde vs. Progressive Express Ins., Co.
08/30/16 (D)

CASE NO: 2012-037143 CS 13 Nelson Lugo vs. Eysa Marquez —Brito 08/31/16 @D)
CASE NO: 14-007826 (25) Monica Foulkes vs. Melila Bien-Aime 09/14/16 (D)

CASE NO: 2015-005443-CA-01 Victor Decespedes vs, Jorge Aristizabal Gomez and
Carlos Serrano 09/15/16 @)

CASE NO: CACE -13-023517 (25) David Grad vs. Mark Jurgrau 11/03/16 @)

TRIAL TESTIMONY 2017

CASE NO: 10-54642 CA 09 Luis Nodarse vs. Norma Reyes and Jesus Fuentes-Quintana
1/17/17 @)

~Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 57 of 79
New Patients OCC 0CC305-933-3112 (3/13) 08/21/2019 03:26:20 PM -0400

CASE NO: 14-17016 CA Guillermina Rodriguez vs, Bardales, Padron & Paragon
Painting 01/31/17 (@)

CASE NO: 2015-027128-CA 01 Mario Falconi vs. Fishman 02/07/17

CASE NO; 16000281 (21) Brad Shecter vs, Rapaport 02/15/17 (D)

CASE NO: 1674400013 Andrea Mckay vs BJ’s Wholes Club 02/16/17 @)

CASE NO: SF10.514 Ronaele Kendrix vs. Salazar 02/23/17 (D) |

CASE NO: 15-021706 09 Dayana St. Vil Lopez vs. Yo Roofing, ET AL 03/28/17 ()

CASE NO; 12-21868 (09) Cornelia Slew Murphy vs. Fansa Joseph and TICA
Investments. LLC 04/20/17 (D)

CASE NO: CACE 14-009934 Gretchen Faurot vs. Bennett Motor Express and Charles
Shinabarker 04/21/17b (D)

CASE NO; 2015-000219-CA 10 Jerome Byrd vs. Trevar Brown 04/27/17 (D)
CASE NO: 14-7690 CA 05 Ronald Paige vs. Henry Wardlaw, Jr. 05/09/17 ()
CASE NO: 12-20642 CA 27 Noraida Urra vs. Diego Garcia 6/15/17 (D)
CASE NO; 12-28152 CA 23 Yamile Bell vs. Esteban J. Perez, II 07/20/17 @)

CASE NO: CACE-15-019034 (04) Egbert Grant vs. Kaila Wall & Allstate Insurance
09/26/17 (D)

CASE NO: CACE-15-019034 (04) Egbert Grant vs. Kaila Wall & Allstate Insurance
69/27/17 (D) Continuation

CASE NO: 14-010149 (05) Gail Harris Wallace vs. James & Michael Anderson 10/10/1
@)

CASE NO: 2016-013842 CA (06) John Paul Souza vs. Global Construction, LLC.
10/26/17 (D)

CASE NO: 12-022409 (02) Baldo Leon vs. Paul & Steven Lorenzi 11/02/17 @)

CASE NO: 2016-006024 CA (01) Diana Isaza vs, Jaime & Rocio Uribe 11/07/17 (@)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 58 of 79
New Patients OCC 0CC305-933-3112 (4/13) 08/21/2019 03:26:55 PM -0400

CASE NO: 80023-12 Agnes Roberts vs. Roberto Carvajal 12/1/17 (D)
TRIAL TESTIMONY 2018

CASE NO: 2015-020461-CA-01 Lisa Mae (Melissa) Reiss vs, State Farm Mutual Auto
Ins. 02/06/18 @D)

CASE NO: 2016-10972-CA-02 George Morffiz vs. Joseph Leo and Meisner Electric
03/06/18 (@)

CASE NO; 14-11072-CA-09 Antonio R. Diaz vs. Jose Landman 03/16/18 (D)
CASE NO; 14-022662-08 Marcia Barnett vs. Viktoriya Kleyzor 04/04/18 (D)

CASE NO: 15-026659 CA 01 Octavio Muguercia Herrera vs. David E. Choukroun &
Flagler Investment Con, LLC. 08/21/18 (D)

CASE NO: CACE-16-004321 (18) Theresa Morris vs. Nicole Batista & Maria Batista
09/27/18 (D)

CASE NO: 06-06697 05 David Zucker vs. Miguel Gonzalez (GEICO) 10/16/18 (T)

CASE NO: 06-06697 05 David Zucker vs. Miguel Gonzalez (GEICO) “continued”
10/17/18 (T)

CASE NO, 2017-002150CA01 Erwin Torres Apolo vs. Lucas G. Aloisi & Glenn D.
Aloisi 10/30/18 (D)

CASE NO. 15-012302 (14) Alicia Medina vs. State Farm Mutual Automobile Insurance
11/01/18 @)

CASE NO: 11-40573 CA 11 Phillip Brown vs. William Escobar and Mastec North
America, INC. 11/29/18 (D)

TRIAL TESTIMONY 2019

CASE NO: 15-018558-CA-01 (25) Cecilia Rodrigues vs. Publix Super Market, INC.
01/17/19 (D)

CASE NO: 16-028464 CA 22 Michael Appel vs. State Farm Mutual Auto Insurance
02/05/19 (T)

CASE NO: 15-018269 (2) Joseph Bafti vs. World Petroleum, Corp. 03/07/19 (D)

CASE NO: 15-002546 (21) Juan Sotelo vs. Benjamin J, & Elizabeth Deutschmann
07/30/19 (D)

CASE NO: 2013-014981-CA-01 Juanita Jackson vs, Ken 21 St. Lie. 08/15/19 @D)
f 79
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 590

New Patients OCC 0CC305-933-3112

Orthopedic
Care Center

 

Orthopaedic Surgery

Rolando Garcia, Jr., MD, MPH
Spine Surgery &
Scoliostg

Richard Rozenewalg, MD, FACS
Sports Madicins & Arthroscopy
Shoulder & Elbow Raconstruction

Dominic J. Lewte, MD
Foot & Ankle Surgery

Paul B, Chaptin, 1D
Hand Consultant &
Generel Orthopaadice

Physical Medicina &
Fehabliitation

Bryca E. Epstein, MD, FAAPMR
Occupational & Sports Medicine
Electrodiagnosis.

21000 N.E. 28th Avanua, Suite 104
Aventura, Florida 33180

(Behind Aventura Hospital)
305-937-1999

230 South Dixie Highway
Hallandale, Florida 33009
954-458-2166

 

 

(3/13) 08/21/2019 03:27:31 PM -0400

ROLANDO GARCIA, JR. M.D.
et ty LR

DEPOSITION-2016

CASE NO: 11-35482 CA 1] Elizabeth Off vs. Dollar Tree Stores Inc.
1/29/16 @)

CASE NO: CACE 12022405 Cary Yagerman vs, State Farm Auto
{nsurance./ Eduardo Curie] and Arelys Curiel 2/5/16 (D)

CASE NO: CACE 14-009934 Gretchen Faurot vs. Bennett Motors Express
02/11/16 (D)

CASE NO: 14-030027 CA 20 Dalia Villar vs. Progressive Express Ins Co,
02/23/16 (T)

CASE NO: 13-22881 CA 32 Dania Madrid vs, Olida Pages 02/29/16 @)

CASE NO: 2015-001402 CA 06 Isel Martin vs. Publix Super Market, Inc.
04/14/16 (P)

CASE NO: CACE 13-028014 (21) Gary Morales vs. Miami Springs Taxi,
Inc. 5/12/16 (D)

CASE NO: CACE 13-028014 (21) Gary Morales vs, Miami Springs Taxi,
Inc. 5/27/16 (D)

CASE NO: 14-025508-CA-01 Jose Lopez vs. Cowboy logistics , LLC 6/9/16
(T)

CASE NO: CACE 14-020102-14 Deborah Branham vs, John W. Hanifin, Jr.
Agnes Hanifin and Mason R, Hanifin 06/16/16 (D)

CASE NO: 14-029193 CA 01 Simone Lovett vs. Rodrigo Rodriguez and
Randle Ambulance Service, INC. 08/05/16 (P)

CASE NO: 2012-CA-000208 Lourdes Ramirez-Cofino and Pedro Cofino vs,
State Farm Mutual Automobile Ins, Co. 08/16/16 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 60 of 79
New Patients OCC 0CC305-933-3112 (6/13) 08/21/2019 03:28:11 PM -0400

CASE NO: 2012-037143 CS 13 Nelson Lugo vs. Eysa Marquez —Brito
08/19/16 (@D)

CASE NO: CACE -14-018643 Ronald Paige vs. Symbiont Service Corp.
09/01/16 (T)

CASE NO. CACE 15000716 Brandi Rodriguez and Johnerick Inoa vs.
Miller & Miller 09/30/16 @)

OJCC CASE NO; Joshua and Sonya Ho vs. Teigland Franklin & Brokken,
D.V.M.’s, P.A. and Joseph Zerilli 10/04/16 @)

OJCC CASE NO: 16-001708SMS Jose Lam Ramirez vs. Vertilux Limited/
Technology Ins. Co./AmTrust North America of Florida 10/10/16 (T)

CASE NO: 15-18558 CA 25 Cecilia Rossi Rodrigues vs. Publix Super
Market, Inc, 10/14/16 @)

CASE NO: 50 517 T 01128 13 Nku Herculas vs. Royal Caribbean Cruise
Ltd. 10/21/16 (D)

OJCC CASE NO: 16-004523 CMH Juan Sanchez Reyes vs. Star Bakery,
Inc. and ACS/Ascendant Claims Services 11/08/16 (T)

CASE NO: 2015-012239-CA-01 Tara Harris vs. Roman V. Golovin and
Viktoriia Golovina 11/10/16 @)

OJCC CASE NO: 16-003134ERA Jose Hernandez vs. City of Hialeah
11/11/16 (T)

CASE NO: CACE 1401152] Michele Gervolino and Dominic Laurinitis vs.
Sindy L. Swann, Raymond H. Harrell and State Farm Automobile Ins. Co.
11/15/16 @D)

CASE NO; 10-54642 CA 09 Luis Nodarse and Livia Nodarse vs. Norma
Reyes and Jesus Fuentes-Quintana 11/23/16 (D)

CASE NO: 2015-026135-CA-01 Ronald Rodriguez vs. Brinks Incorporated
12/09/16 (D)

DEPOSITION-2017

 

CASE NO: 15000219 CA 10 Jerome Byrd vs. Brown 01/13/17 (D)

~Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 61 of 79
New Patients OCC 0CC305-933-3112 (7/13) 08/21/2019 03:28:45 PM -0400

CASE NO: 50-20-1300-1128 Nku Hercules vs, Royal Caribbean Cruises,
LTD., 1/24/17 (D)

CASE NO: 14-010149 (05) Gail Harris- Wallace vs. James & Michael
Andersen 03/03/17 (D)

CASE NO: 59-A744-184 Rodolfo Perez Madias vs. Mara & Daniel Gordon
03/07/17 (D)

CASE NO: 10 CA 6873 Maria Del Carmen Zapata vs. Emily Ruben
03/09/17 (D)

CASE NO: 0520-095676 Ibrahim Brown vs. Greater Miami Caterers, Inc.
03/10/17 (WIC T)

CASE NO: 2016-000771 CA 01 Franco Montesinos vs. TBC Retail Group.
03/17/17 @D)

CASE NO: 15-030165-CA-15 Alexander Gonzalez vs. Frank Cooney and
Theodore F. Neal 03/23/17 MD)!

CASE NO: CACE 15016433 (03) Bolivar Daiz vs. Leslie Ann Christine
Thomas 03/24/17 (D)

CASE NO: 14-25411 CA 09 Farah Garconnet vs.Polynesian Gardens. LLC
03/30/17 @D)

CASE NO: 14-22246 CA 01 Travis Royal vs. Silvio Y. Garcia Prieto
04/28/17 (D)

CASE NO: 2015-01460 CA 06 Marco Ponce vs. Violet Lloyd 05/5/17 (D)

CASE NO: 14-019666MGK Olivia Vega Escalante vs. Walmart and
Sedgwick CMS 05/11/17 (W/C T)

CASE NO: CACE 15015279 Christopher Laseter vs. Walmart Stores, INC.
05/12/17 (D)

CASE NO: 12-318867 CA 32 Devon Parks vs. Edna L. Gutierrez 05/26/17
(D)

CASE NO: 2016-003276-CA-01 (22) Lenor Cruz vs. Wal-Mart Stores East,
LP 06/06/17 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 62 of 79

New Patients OCC 0CC305-933-3112 (8/13) 08/21/2019 03:29:16 PM -0400

CASE NO: 11-40573 CA 11 Phillip Brown vs, William Escobar 06/12/17
(D)

CASE NO: 0:14-cy-60269 Moises Ore vs. TRICAM INDUSTRIES 06/13/17
(D)

CASE NO: 15-002546 (21) Juan Sotelo vs, Benjamin J. Deutschman
06/16/17 (@D)

CASE NO: CACE-15-011620 Maria PerdomavDe Rodriguez vs. Julio
Rodriguez 07/14/17 (@)

CASE NO: CACE2010-024782 (21) Edith Kelson vs, State Farm Earline
Peter 07/24/17 (D)

CASE NO: 15 002546 (21) Juan Sotelo vs. Benjamin J. Deutshchman
07/28/17 (@)

CASENO:  2016-006024 CA 01 Diana Isaza vs, Jaime & Rocio Uribe
08/01/17 @)

CASE NO: 13-24056 CA (24) Elsa Perez vs. Wal-Mart Stores 08/03/17 (D)

CASE NO: 2016-009029-CA-01 Aliah & Nasser Joudeh vs. Thomas Lauss
08/08/17 @)

CASE NO: CACE 15000716 Brandi Rodriguez vs. Barnabus & Mary Miller
08/15/17 (D)

CASE NO: 15-012302 (14) Alicia Medina vs, State Farm Mutual 08/29/17
(D)

CASE NO: CACE 15022531 Eddy Manazanares vs. Charles Ludwig
08/31/17 (D)

CASE NO: CACE 16005923 Melissa Anglero vs, Alana Tracy Lowe
09/05/17 @D)

CASE NO: CASE 14-018238 (04) James Luger vs. Robert J Shapiro &
Geico General Insurance 09/15/17 (D)

CASE NO: CASE 17-00181MGK Alexandra Marenco vs. DeJong
Construction 09/22/17 (W/C T)

CASE NO: 189409 Milutin Vasovic vs. Camival Cruise Lines 09/29/17 (T)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 63 of 79

New Patients OCC 0CC305-933-3112 (9/13) 08/21/2019 03:29:48 PM -0400

CASE NO: 14-016075 CA 01 Jorge Villadiego vs. Michael Pasano 10/02/17
(D)

CASE NO: 14015699 (12) Richard Steckler vs. Brian Eugene Markey
10/13/17 @)

CASE NO: 2016-013842 CA 06 John Paul Souza vs. C.H. Global
Construction, LLC. 10/20/17 (D)

CASE NO: 2016-013842 CA 06 John Paul Souza vs. C.H. Global
Construction, LLC. 10/23/17 (D)

CASE NO: 15-023956 CA 01 Juan Carlos Fernandez vs. Bairon De Jesus
Ortega, 11/16/17 ()

CASE NO: 13-039196 CA 20 Ramon Morodo vs. Miami-Dade County, City
of Miami, 11/20/17 (T)

CASE NO: Civil No 1:16-cv-24465-MARTINEZ-GOODMAN Roy Maltez
vs, Trepel Airport Equipment GMBH, 11/21/17 (D)

CASE NO: 15-CA-000242-K Eugenio Rivera vs, Circle K Stores, INC,
12/07/17 (D)

CASE NO: CACE-14-018238 James K. Luger vs. Robert J. Shapiro
12/08/17 (@D)

CASE NO: 14-17016 CA 01 Guillermina Rodriguez vs. Alejandro Bardales
/Painting & Waterproofing 12/15/17 (D)

DEPOSITION-2018

CASE NO: 16-023786 CA 01 Kirenia Lorenzo-Arzuaga vs. Augusto Enrique
Tirado, 01/09/18 (D)

OJCC CASE NO: 16-014279GBH Victor Rodriguez vs. Vista Motors
01/24/18 (WC)

CASE NO: CACE 12-019808 (09) Valda Anderson vs. North Broward
Hospital District. 01/25/18 (D)

CASE NO: 2015-020461-CA-01 Lisa Mae (Melissa) Reiss vs. State Farm
Mutual Auto Ins. 02/01/18 (D)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 64 of 79
New Patients OCC 0CC305-933-3112 (10/13) 08/21/2019 03:30:20 PM -0400

CASE NO: 2016-017851-CA -13 Nelsa Valladares vs. Government
Employees Insurance Co. 02/09/18 @)

CASE NO:2016-032319 CA 01(02) Jacob Wood vs. Sharrod Allen Word
02/13/18 (T)

CASE NO: CACE 14-014059 02 Jillian Lenkowitz vs. Stephen Halpern
03/02/18 (D)

CASE NO: 16-009139 CA 30 Eduardo Condis-Gutierrez vs. Jillian Ventura
and Vera-Williamson 03/13/18 (D)

CASE NO: 01-16-0004-8714 Radic Ljubisa vs. Celebrity Cruise Inc,
04/03/18 (T)

CASE NO: 2016-014398-CA 01 Michael Cooper vs. Jack Louis & Mary
Morgan 04/05/18 (D)

CACE 14-016832 (12) Joseph Hollingsworth vs. Douglas Eney 04/06/18 (D)

CASE NO: 16-007024 CACE (02) Annette Anderson vs. President
Supermarket 04/17/18 (D)

CASE NO: 15-030170-CA-08 Christine Renee Molina vs. William Jacob
Miller & Aida Vanessa Caro 04/19/18 (T)

CASE NO: 01-16-0002-1292 Jarvin Cano vs. NCL (Bahamas) LTD.
05/04/18 (T)

CASE NO: CACE 17-016115 (04) Brent Sibley vs. Progressive American
Insurance Co. 05/08/18 (T)

CASE NO: 11-10663 CA-42 Anias Munoz vs. Yenney Gomez 05/22/18 (D)

CASE NO: ST-2015-CV-527 Clifton Franklin vs. Marriott Hotel
Management 06/07/18 @) .

CASE NO: 16-009181 CA 02 Opal Powe vs. Valerie Vazquez and Ezequiel
Molina 06/22/18 (D)

CASE NO: 2016-021199-CA-01 (05) Carlos Buitrago vs. Waste
Management 07/17/18 (W/C T)

CASE NO: 2017-006842-CA-01 Eduin Hemandez Marquez vs. Elizabeth
Marie McCain 07/27/18 @)

-Continued-
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 65 of 79
New Patients OCC 0CC305-933-3112 (14/13) 08/21/2019 03:30:54 PM -0400

CASE NO; 204740 Damir Marcev vs, Carnival Cruise Line 08/23/18 (T)

CASE NO: CACE-17-003222 Division: 02 Keyla S. Wilson Duviella vs.
Gary Keyes 08/28/18 (D)

CASE NO: 17-008390- CA 15 Sarah Arcila vs. Andre Sultan Osechas
09/04/18 (D)

CASE NO: 2016-9447 CA 01 Odalys Diaz Mendez vs, David Rodriguez &
Josefina Rodriguez 10/09/18 (D)

CASE NO: CACE 17-008404 (18) Amy Skoke vs. Prisa II Davie SC, LLC
& Southeast Centers, LLC 11/21/18 (D)

CASE NO: 1:17-CV-23483-JLK Jessica L. Matlin vs. Ricardo R. Sanchez
De Movellan 11/27/18 (D)

CASE NO: 17-005527 CA-O1 Marilyn Garcia vs. Floyd Scofield and
Hidalgo Imports, LLC. 12/04/18 @D)

CASE NO: 16-017089DAL Rodrigo Mayorga vs. AmTrust North America
12/06/18 (WC)

DEPOSITION-2019

CASE NO: 17-7891CA01 Ariandy Rodriguez Ramos vs. William Hicks, JR.
01/15/19 @D)

CASE NO; 01-15-0004-4024 David Harvey Martin vs. NCL (Bahamas)
LTD., 01/22/19 (T)

CASE NO: 1850-0254-00 Lisa Marie Gomez vs. Walgreen Family 1/24/19
()

CASE NO: 2017-022204 CA 01 Victoria Rodriguez vs. Valencia at Doral
Condominium No1 01/29/19 @D)

CASE NO: 107914745 Carmen De Jesus Villalon vs. Affordable Air &
Heating. 01/31/19 @)

CASE NO: 17-14907 CA 31 Rebecca Saunders vs. Andrey
Shklyaev/Century Cab. 02/08/19 (D)

CASE NO: 15-19160 CA 24 Altamese Wallace vs. Jose Antonio Hernandez
2/14/19 @D)
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 66 of 79
New Patients OCC 0CC305-933-3112 (12/13) 08/21/2019 03:31:27 PM -0400

CASE NO: OJCC 04-032531 WJH Brian Stone vs. Bed, Bath & Beyond,
Inc, 02/21/19 ()

CASE NO; 15-007759 (12) Michelle Joiner Quijano vs. Dicey’s 2" Street,
Inc. 03/01/19 (D)

CASE NO: 18-013469 CA 01(30) Jose Vizcaino vs. Felipe M. Montilla
03/08/19 (D)

CASE NO: 18-CV-21629-DPG Elias Hernandez vs. Joseph Leland
Pridemore (Sam R. Boatright Trucking, LLC.) 03/29/19 (D)

CASE NO: 2047-013087 CA 01 (32) Maria Arias vs. John Hodges 04/11/19
(D)

OJCC CASE NO: 17-001811MGK Alexander Marenco vs. Dejong
Construction 04/23/19 (T)

CASE NO: 18-CVS-5253 Richard Segal vs. Stein Mart, INC. and Childress
Klein Properties, Etc.... 04/25/19 (T)

CASE NO: CACE16014730 Carl Honeyghan vs. Continental Casualty Co.
05/03/19 (D)

CASE NO: CACE 14-12988 (25) Anot Delius vs. Gold Coast Tires of
Coconut Creek 05/07/19 (D)

CASE NO: 502017C4.003510XXXXMB-AG Eileen Hirsch vs. State Farm
Mutual Insurance Co. 05/09/19 (T)

CASE NO: 2018-016182-CA-01 Alexander Balseiro vs. Alexander A.
Sanchez, Jaime Perez & Daydid Specialties, Inc. 05/10/19 (T)

CASE NO: CACE-16-020036 Andres Gongalez Cardenas vs. Ricardo
Alvaro (Alabama Farmers Cooperative, Inc.) 05/21/19 (D)

CASE NO: 2018-033330-CA-01 (11) Alberto Garcia vs. Rechtien
International Trucks, Inc. 05/28/19 (T)

CASE NO; 18-CVS-5253 Richard Segal vs. Stein Mart, INC, and Childress
Klein Properties, Etc.... 06/04/19 (T)

CASE NO: 18-014250 CA 01 (15) Garnell Smith vs. Neil Stephen Bulbin
06/21/19 (D)

CASE NO: 01-16-0004-2909 Nancy Ortiz vs. Royal Caribbean Cruises
07/23/19 (T)
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 67 of 79
New Patients OCC 0CC305-933-3112 (13/13) 08/21/2019 03:32:02 PM -0400

CASE NO: 15-20941-10 Barbara Galeago vs. Department of Off- Street
Parking Off the City Miami 07/31/19 (D)

CASE NO: CACE 14-009667 (14) Robert Frankl vs. Alan Matthews and
Geico Insurance Co. 08/12/19 @)
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 68 of 79

$ep/9/2019 6:25:06 PM Aventura Orthopedicare Center 9544582156 2/3

 

©

 

 

 

Orthopedic INVOICE FoR
Care Canter / +
rant TC RWARD
A
Orthopeedie Surgery ‘YOR
JULY 8, 2019

Rolando Garcia, Jr, MD, MPH
Spline Surgaty &
Scollosis
sien Nasa, HO, FACE JONATHAN LISS, ESQ.

a 1 4 j : rt
Sports Medicine & Afhrascopy 4000 HOLLYWOOD BLVD
Shoulder-& Elbow, Reconstruction SUITE 610

HOLLYWOOD, FL 33021

Dominte J. Lowla, MD
Foat & Ankle Surgery:
Ser COMPULSORY MEDICAL EXAMINATION
Gerieral Orthopaedics RE: JUAN ANTONIO CANOURA 422305 -CME
Phyalowl Medicine & 7
Rahabilistion VIDEO CME $850.00
Bryce E: Epsteln, MD, PAAPMAL . 7 a
Occupational & Sports Medicine REVIEW. OF RECORDS: (4 HRS X.750.00) $3,000.00
a REVIEW OF CT (3SETS X 250.00) $750.00

21000 NE. 26th Avenue, Sitie:104 OUTSIDE X-RAYS:
Aventura, Florida 33180

(Behind Aventura Hospital) MULTIPLE VIEWS $200.00

908-637-1998

falorln Powe 6300 IN-HOUSE X-RAYS: |

vores CERVICAL SPINE $385.00
LUMBAR SPINE $415.00
AP PELVIS $220.00
TOTAL: $5,820.00

 

TAX LD. #: XX-XXXXXXX

 
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 69 of 79

 

©

Orthopedic
Care Center

 

 

 

Orthopaedic Surgery

Stephen $, Wander, MD
Sports Medicine &
Arthroscopie Surgery

Michael M, Koonin, MD, FICS
Gsneral Orthopaadics &
Total Joint Raplacement

Paul B. Chaplin, MD
Hand Consultant &
General Orthopaedics

Rolando Garela, Jr. MD, MPH
Spina Surgery &
Seoliosls

Richard Rozenewalg, MD, FACS
Sports Medicine & Arthrascepy
Shoulder & Elbow Reconstruction

Michael G. Dennis, MD, FACS
Cartilage Restoration
Sports Medicine & Arthroscapy

Dominic J, Lewis, MD
Foot & Ankle Surgery

Physical Medicine &
Rehabilitation

Bryce E. Epstein, MD, FAAPMR
Occupational & Sports Medicine
Electrodiagnasis

Nina Bleler
Administrator

21000 N.E. 28th Avanue
Aventura, Florida 33180
(Behind Aventura Hospital)
805-937-1998

230 South Dixie Highway
Hatlandale, Florida 33009
054-458-2186

 

FEE SCHEDULE

DR. ROLANDO GARCIA

TELEPHONE & LIVE CONFERENCE $250.00 1-13 MINS
$500.00 16-30 MINS
$750.00 31-45 MINS
$1,000.00 46-60 MINS

(PRE PAYMENT REQUIRED FOR)
(PHONE CONFERENCE)

PRE- DEPOSITION $250.00 15-30 MINS

VIDEO DEPOSITION $1,000.00 PER HOUR

DEPOSITION 5800.00 PER HOUR

WORKER’S COMP DEPO $200.00 PER HOUR

REVIEW OF RECORDS $750,00 PER HOUR

TRIAL TESTIMONY $1,000.00 PER HOUR PORTAL TO

PORTAL, $4,000.00 MUST BE PAID IN ADVANCE.

FEES ARE TO BE PAID IN ADVANCE PRIOR TO SCHEDULED TIME OR AT
TIME OF SERVICE.

REVIEW OF RECORDS WILL BE BILLED ACCORDINGLY,

A 50% DISRUPTION FEE WILL BE INVOICED IF CANCELLATION IS LESS
THAN 48 HOURS OF SCHEDULED APPOINMENT.

TRIAL TESTIMONY FEES WILL NOT BE REFUNDED IF PATIENT

APPOINMENTS OR SURGERIES HAVE POSTPONED OR RESCHEDULED DUE
TO COURT PROCEDURES,

TAX ID. #XX-XXXXXXX

SEE

Revised 06/14/2013 a

OFFICIAL Pitrsicians
WORLD OLYMPIANS ARSOGLATION

x
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 70 of 79

Jeff Gelblum, M.D.

Curriculum Vitae
Date: January 1, 2019
Birthplace: Baltimore, Maryland

Education/Training/Employment:

1981: Bachelor of Science, University of Maryland Honors Program. Major: Zoology/
Journalism.

1985: Medical Doctorate, University of Maryland School of Medicine, Baltimore, MD.
1985 - 86: Medical Internship, Mount Sinai Medical Center Miami Beach. Florida.
1985 - 89: Residency in Neurology, University of Miami School of Medicine.

1988: Chief Resident in Neurology, Jackson Memorial Hospital University of Miami,
Miami Veterans Hospital.

1989 - 90: Fellow in Neuromuscular Diseases, EMG/NCS.

1992 - Present: Private Practice - Miami, FL.

2015-2020: Board Member, First Choice Neurology, Inc.

Board Certification:

1990: Diplomate American Board of Psychiatry and Neurology, Inc.

1992: Diplomate American Board of Electrodiagnostlc Medicine, Inc.

2000: Expert Medical Advisor, Florida's Division of Worker's Compensation Claims.
2016-2018: Certification -- Florida Physicians Medical Cannabis.

Professional Affiliation:

American Medical Association

Dade County Medical Association

Florida Medical Association

American Academy of Neurology

American Association of Electrodiagnostic Medicine/Science & Technology Board
Member

American Society of Neurophysiology Monitoring
American Association for the Study of Headache
American Epilepsy Society

Board Member Neuroscience Consultants

Attending Staff:

Mount Sinai Medical Center, Miami Beach, FL
Aventura Medical Center, Aventura, FL

Miami Jewish Health Systems, Miami, FL
Prior - Miami Heart Institute, Miami Beach, FL
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 71 of 79

Prior - Peking Union Medical College, Beijing, PRC

Current Faculty Affiliation: Nova Southeast College of Medicine : Asst Clinical Prof.
Neurology

Senior Neurology Attending - Mount Sinai Medical Center

Senior Neurology Attending - Aventura Medical Center, Miami, FL

Consulting Medical Director - Brucker Biofeedback Center, Miami Jewish Home and
Hospital

Prior Faculty Affiliation:

Voluntary Associate Professor of Neurology - University of Miami School of Medicine
Pharmacy and Therapeutics Committee - Mount Sinai Medical Center

Institutional Review Board - Mount Sinai Medical Center

Consultant for Neurology:

Activis Pharmaceuticals, Dublin, Ireland

Affiliated Research Centers, Chicago, IL

Avanir Pharmaceuticals, Aliso Viejo, CA

Florida Medical Quality Assurance, Inc., (PRO), Tampa, FL
Florida Division of Workers Compensation

Gerson Lehrman Group, Austin Texas

International Association Special Investigation Units
Otsuka Pharmaceuticals, Tokyo

State Farm Mutual, Bloomington, IL

UCB Pharma, Brussels, Belgium

‘Un Sourire Pour Espoir', Paris, France

Akcea Pharma, California

Perceptorships:

Alzheimer recognition, treatment, long-term care
Anticonvulsant Applications

Migraine/Pain management

Research Activities:

Principal Investigator:

Neurontin STEPS - Parke-Davis - Top Recruiter
Alnatidine Migraine Study - Janssen

Topamax Epilepsy Study - Ortho-McNeil

Memantine Neuropathy Study - Nerobiology Technology, Inc/Mertz
Lamictal HIV Neuropathy Study - Glaxo - Top Recruiter
Lamictal Monotherapy Epilepsy Study - Glaxo
Neurontin Diabetic Neuropathy - Pfizer

Carisbamate Epilepsy Study - Johnson and Johnson
Sumatriptan/Naproxen Migraine Responders - GSK
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 72 of 79

Epilepsy Treatment in the Emergency Dept - UCB PharmaLyrica HIV Neuropathy -
Pfizer
Axona Treatment for Alzheimer's -- Accera Pharmaceuticals

Honors:
"Intern of the Year” - Mount Sinai Medical Center, Miami Beach, FL
Young Founder - Mount Sinai Medical Center, Miami Beach, FL

Publications:

Gelblum, JB, Et al. Effects of nasal Insufflation of could oxygen on pulmonary artery
Resistance in humans. International Hypoxia. Symposium. ,Banff. Canada, 1985.
Gelblum, JB Et al. Cerebrospinal fluid characteristics in AIDS. Archives of AIDS
research 2 (1),33-41, 1988.

Gelblum, JB, Et at. Choreoarthetosis following surgery for congenital heart disease.
American Neurologic ASSOCiation, Movement Disorders Section. New Orleans, 1989.
Gelblum, JB., Difini, J., Ayyar, DR. Selective involvement of the dorsal cutaneous nerve
of the hand. American Association of Electrodiagnostic Medicine Chicago, 1990.
Gelblum, JB., Et al. The use of surface EMG in the diagnosis and treatment of nerve
and muscle disorder. Muscle and Nerve. 19 (3), 392-395, 1995.

Gelbium, JB., Et al. Dynamic electromyography In gait and motion analysis. Muscle and
Nerve. 19 (3),1996.

Gelblum, JB., Et al. How to detect excessive electrodiagnostic testing. Insurance Fraud
Alert. Summit G. 9-11. 1996

Gelblum, JB., Et at. Advances in the treatment of pain: Role of anti convulsants.
Southern Clinical Neuro Society, 57-67. 1999.

Gelblum, JB., Et al. Barriers to diagnosis and treatment of Alzheimer's: World
Alzheimer's Association.

Gelblum, JB., Et al. Role of Glutamate Antagonism: Memantine. Experimental and
Clinical Applications. Dekkar. Amsterdam. 2001.

Gelblum, JB., Et al. Controlling chronic non-malignant pain. Medical crossfire. 3:9,
September 2001.

Emergency Department of Utilization of Anticonvulsants. Poster Presentation. AES
December 2007.

Gelblum, JB, Et al. Long Term Use of Capyrillic Acid for Management of Alzheimer's
Disease. Dove Press 2013.

Gelblum JB, Kuritsky, et. al. Diagnosing and treating neurogenic orthostatic hypotension
in primary care. Taylor & Francis Online, June 2015.

Journal Peer Review Work:
Headache: The Journal of head and face pain: Evaluating HIV patients with headaches;
November 2000.

International Educational Lectures:
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 73 of 79

Beijing, PRC - Anticonvulsant Mechanisms; October, 1994 -1995.

Ixtapa, Mexico - Phamacotherapies of Pain Management - Anticonvulsant and
Antidepressant Drug Program - January 1997.

Montreal, Canada - Stating-based lipid Reduction Therapy in Stroke Prevention March
1998.

Curacao , NA - Clinical Applications of Neuronal Stabilization - January 1999.

Taiwan, ROC - Neuropathic Pain Treatments - Role of Anticonvulsants - August 2000.
Hua lien, ROC - Epilepsy Management in Adults - August 2000.

Singapore - Pain Management In Neurologic Conditions - August 2000.

St Lucla, WI - Emerging Anticonvulsants - November 2000.

Sebu, Philippines -Stroke Risk Control -Winter 2001.

San Juan, Puerto Rico - Epilepsy and Alzheimer Pharmacology - March 2001.

San Juan, Puerto Rico - Society of Neurophysiology - Current Treatments in Multiple
Sclerosis - August 2003.

Aruba. N.A. - Neurology Society - Understanding and Expanding Dementia Treatment
March 2005.

Trinidad - Neurology Society - Dementia Pharmacotherapy - April 2005.

San Juan, Puerto Rico Keynote Speaker - IX Annual Congress of Neurophysiology -
Pharmacotherapy of Dementia - June 2005.

San Juan, Puerto Rico - CME Presentation -1X Annual Congress of Neurophysiology
Understanding Neuropathic Pain - June 2003.

Miami, FL - Keynote Speaker for Annual Caribbean Pain Symposium. - November 2005.
Barbados, WI - Advances in the Treatment of Neurologic Pain Syndrome - Jan 2006.

Continuing Medical Education Presentations: (Greater than 200 Presentations
Nationwide)

Program Director - CME courses on "Emerging Applications of Anticonvulsants" Mount
Sinai Medical Center.

Program Director - CME courses on "Contemporary Migraine Treatment".
Anticonvulsants in Pain Management - Dosing to Effect.

Anticonvulsants for Mood Disorders of the Neurologically Impaired.

Epileptic seizures - Pharmacologic Protocols.

Dementia Treatment Algorithms - Medication Interventions.

Alzheimer's Recognition in Primary Care and Psychiatry

Migraine Diagnosis and Treatment Cox -II Inhibition in Neurologic and Musculoskeletal
Pain Disorders.

Anti-platelet Therapy in Stroke.

Lipid Reduction Drugs in Cerebrovascular Prevention.

Electrodiagnostic Assessment of Peripheral Nerve Injury.

Depression in Neurodegenerative Disorders - Modern Pharmacology.

Seizure Management In Primary Care - Georgia Academy Family Practice.

Behavioral Disturbances of Dementia - Pharmedica Symposium, 2002.

Thomas Jefferson University, Philadelphia, PA - Vascular Dementia Update - March
2005.
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 74 of 79

Faculty Harvard University, Joslin Diabetes Institute. Neur(‘pathlc Pain Treatment,
August 2005.

Nova Southeast College of Medicine: "Update of Neurological Pain". Jan 2006.

St. Joseph Hospital/Baltimore, MD: "Neuropathic Pain". February, 2006.

Bethesda Naval Hospital: Geriatric Seizure Management. February 2006.

Florida Osteopathic Medical Association. Neurologic Basis of Pain. February 2006.
Neuropathic Pain Video CMA. New York, NY. October 2006.

Neuroscience Update. Mississippi Gulf Coast Medical Association. March 2007.

Barry University Podiatric Pain Symposium. October 2007.

Palm Beach Neuroscience CME Program. October 2007.

American College Emergency Physicians. Seattle, WA. Epilepsy Emergencies at Sea,
Oct. 2007.

Neurologic Disorders In the Elderly, 3rd Annual Conference. Palm Beach, FL Oct 2007.
Fibromyalgia Treatment in the Neurology Clinic. PrimeMed. Ft. Lauderdale. Feb 2008.
Pri-Med National CME Developer, 2012, 2014: Alzheimer's Disease Treatment.
Coordinating Care Between Neurology and Psychiatry in Parkinson's Psychosis: 2016.

Community Outreach Programs:

Stroke Prevention through Cholesterol Management Alzheimer's Early Detection and
Treatment HIV and Neurological Complications of Pain and Stroke Toxic Drug.
Interactions In the Elderly Board of Directors: Epilepsy Foundation of Florida.
Trustee: Dade County Art in Public Places.

National Media Presentations:

Television:

NBC Network - Diabetic Neuropathy special,1998.

Alzheimer's Satellite Media Tour with Ms, Olympia Dukakis, March 1999.

World Alzheimer's Conference Satellite Media Tour, July 2000.

Fox Network Alzheimer Special: Caring for the Caregiver - February, 2000.
Univision (En Espanol) - Neurological Functions of Human Sexuality, Nov 2000.
Co-Host with Leeza Gibbons Show - LA, California -New Advances in
Alzheimer'sTreatment, April 2001.

Satellite Media Tour -Philadelphia, PA - American Academy of Neurology Dementia
Recognition, May 2000.

Psych -Link Neurologic panelist - Dementia treatments ,May 2002.

Neurologic consultant to NBC-6 - " Dangers of switching to generic anticonvulsants
medications", May 2007.

Radio:

Local Talk Media:

Drug Management of Pain Nationwide "Wakeup" Interview -Medication Options in
Alzheimer's Treatment National Healthtalk -Chicago, II -November 2000.
Alzheimer's Treatment and Diagnosis American Health Radio Chicago, || March 2001.
Alzheimer's Recognition National Radio Media Tour -April 2001.

Strategies to avoid nursing home placement, Voice of America -April 2001. Alzheimer's
Treatment National Radio Media Tour -Stockholm -July 2002.
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 75 of 79

South Florida Regional spokesman: "Prescription Drug interactions in the Elderly"
sponsored by Quigley Corporation, January 2006.

Internet Initiatives:

Founder of Neuroline, Inc.

Internet based resource of data acquisition, cross-reference, and retrieval for enhanced
recgonition and treatment of neurologic diseases.

Founder of Neuro2go

Online Interactive conferencing system enabling health care providers to acquire
realtime updates of emerging clinical practices, requiring no private software
downloads, registratons, or hardware configurations.

Founder of Neuroblog

A former daily on-line periodical geared toward the lay-public providing timely updates
on contemporary neurologic issues and other maiters of public interest.
A

JONES, JOSEPH
JONES JOSEPH
JONES JOSEPH
BACALLEO,GRISELL
SAINVIL, GREGORY
CYBRIN,GARDY
JONES, JOSEPH
PELZER,DAGMAR
SAINVIL,GREGORY
WILK,KENNETH
WILK,KENNETH
WILK,KENNETH
NOTCHIE, JOHN
BIRSKY,JUSTIN
GROSS,MARSHA
SAINVIL,GREGORY
WOODARD,CHESTER
GORNELL,NICHOLAS
BRACKETT,CHRIS
FERRIERA,JORCELO
PRATT,ANCELL
CABRERA,LEONARDO
WEIDER,CELESTE
FERRIERA,JORCELO
WEIDER,CELESTE
PITTMAN, SHELLY
BRIDGET ASHTON
FERRIERA,JORCELO
LEVINE,KERRY
LEVINE,KERRY
RAKOVER, YORAM
SVENSEN, TERJE
BIRSKY,JUSTIN
WEIDER,CELESTE
RAKOVER, YORAM
HORNIK,HELENA
PARKER,MARTIN
SOL,RICHARD
PARKER,MARTIN
JIMENEZ, YASMIN
SVENSEN, TERJE
NOTCHIE,JOHN
NOTCHIE, JOHN
ROTHMAN, DAVID
ROTHMAN, DAVID
PARKER,MARTIN
SINGH,RAMESH
BROWN,RONDAL
HARTMAN,DEBRA
HORRILLO,MARGARET
SOL,RICHARD
MERRIL,DANIEL
HORRILLO,MARGARET

B

LEGAL TESTIMONY CASE SHEET

ROBERT ROOTH
ROBERT ROOTH
VALERIE CONZO
VALERIE CONZO
ROSSMAN

FELICIA KAUFMAN
BARRY ROOTH
SECRETARY BECKY
LESLIE DELMAN

W. MATTHEWMAN
W.MATTHEWMAN
W.MATTHEWMAN
WILLIAM MARTIN
DAVID MISHAEL

S. KRONENBERG
STEVEN ROSSMAN
JOHN MORAN
FRANK PIERCE
SECRETARY KATHY
LINCOLN CONNELLY
DAVID APPLEBEE
FELICIA KAUFMAN
DAVID WEIDER
LINCOLN CONNELLY
DAVID WEIDER
ALBERT DIB

MICHAEL B.
LINCOLN CONNELLY
JEFF FOX
SHEROUSE
ANDREW YAFFA
LINDA AMADI

DAVID MISHAEL
SUSAN LERNER
ADAMS @ ADAMS
EDWARD BLUMBERG
CARLOS DEL AMO
LINCOLN CONNELLY
ANTHONY SOTO
FELICIA KAUFMAN
TIMOTHY MARTIN
RONALD ROSEN
SECRETARY GINA
KEITH PIERRO
KIETH PIERRO
ROBERT RUBENSTEIN
BRAD ASNIS
W.MATTHEWMAN
DAVID APPLBYE
STEVEN HAMMER
LINCOLN CONNELLY
TOM CECIL

LARRY FOREMAN
CASE SHEET

Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 76 of 79

Cc

1/9/2007
1/25/2007
2/9/2007
2/13/2007
2/20/2007
3/27/2007
4/4/2007
4/10/2007
4/17/2007
4/18/2007
4/27/2007
5/1/2007
5/2/2007
5/4/2007
6/12/2007
7/10/2007
9/19/2007
10/17/2007
11/1/2007
11/28/2007
12/27/2007
1/1/2008
1/31/2008
3/10/2008
3/14/2008
5/5/2008
5/12/2008
7/23/2008
3/12/2009
3/12/2009
4/20/2009
4/28/2009
5/5/2009
5/7/2009
6/8/2009
7/18/2009
7/24/2009
9/11/2009
10/16/2009
10/21/2009
12/10/2009
2/1/2010
2/17/2010
3/11/2010
3/16/2010
3/19/2010
4/20/2010
5/11/2010
5/14/2010
5/25/2010
6/8/2010
7/8/2010
8/5/2010
A
WEIDER,DAVID

HORRILLO,MARGARET

SIMS,ASTLEY
LOFGREN,AMY
FONSECA,KIM
CASTRO JOSE
SCHNIEDER,HOWARD
OLIVIERA,CAMILE
MATTHEWS,JOSHUA
SILVERMAN,NOAH
GOODMAN,CHARLES
RODRIGUEZ,A
PHILLIPS,KENNETH
JOHN KOTONIAS
CAROL KENNEDY
JOHN SMEDES

JOHN SMEDES
WALLACE PINKSTON
CRYSTAL SEWELL
ROSE CALDWELL
ANTHONY ZIBELLI
YVONNE BENRUBE
JACQUELYN PARKER
JACQUELYN PARKER
ENRIQUE CRUZ
MARITZA LABAUT
DAN GOLINKSY
CESAR MORALES
CHERULUS JOSEPH
BRENDA MCHUGH

B
JAMES SCARY
LARRY FOREMAN
JAMES SPARKSMAN
JEFF FINLEY
MATTHEW WARING
PB GARDENS PA
JEFFREY HIRSCH
JEFF MIDWALL
BLAKE COLE
EUGENIO BARROS
MARIA DIAZ
SCHLESINGER P.A.
ALBERT DIB
JUDY ZIENKA
JUDY ZIENKA
MICHEAL BECKMAN
MICHEAL BECKMAN
HAYES SCHLOSS
LUKS SANTANIELLO
GARY GORDOY
MATTHEW KAPLAN
LINNES FINNEY
CHRIS MCCLURE
CHRIS MCCLURE
KELLY KRONENBERG
KAREN GILMARTIN
JONATHAN LISS
SCOTT LEVINE
JONATHAN LISS
JEFF GORDON

CASE SHEET

Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 77 of 79

Cc

8/1/2013
10/15/2013
2/7/2014
4/29/2014
7/17/2014
9/16/2014
11/17/2014
2/4/2015
12/1/2014
1/10/2015
2/15/2015
2/15/2015
3/1/2015
6/11/2015
6/11/2015
9/4/2015
9/8/2015
9/24/2015
10/16/2015
10/28/2015
12/22/2015
1/15/2016
4/18/2016
5/2/2016
7/20/2016
9/15/2016
9/20/2016
9/26/2016
10/13/2016
11/18/2016
Case 1:19-cv-20883-RS Document 41 Entered on FLSD Docket 09/13/2019 Page 78 of 79

NEUROSCIENCE CONSULTANTS

Federal Tax ID: XX-XXXXXXX

2801 N.E. 213 STREET SUITE#1004 AVENTURA, FL 33180 Phone 305-936-9393 Fax 305-963-9650

 

~ Patient
_ Patient Name | _| Account # Attomey Name | | Date |
| | | | |JONATHAN |
JUAN ANTONIO CANOURA |__| 1112935 | LISS | | | 6-5-19
Bernstein, Chackman & Liss | CPT FEE
4000 Hollywood Boulevard |
Suite 610 North Tower |
Hollywood, FL 33021
954-986-9600 > MAIN
984-929-1166 > FACSIMILE | | |
_1LM.E. | _| 7 | 99075 | $1350.00 |
VIDEOLM.E. | | : | 99075 | $1850.00
EEG | — | = | 95816 $1493.00
BAER. . 92585 $553.00
VER | 95930 $695.00
SSERUPPER) 8038 1.18.00
_ | neal CPT FEE
SSEP(LOWER) 95938 $1,418.00
_ EMG( Bilateral Upper or Lower Pet Order) . 95885 _ $520.00 |
NCS(Nerve Conduction Studies) 95910 $792.00
ee ee : | CHECK # -
Please submit payment STAT so date discussed can be TOTAL
confirmed. Thank you _ —_ _ /CHARGES ;
| AMOUNT
DUE. _31350.00

To allow coordination of patient care, liv testimony fees must be paid at least 10 business days in advance.

{50% disruption charge of pre-paid fee sijall apply to cancellation 6-10 business days prior to date of testimony; 100% disruption

fce shall apply to cancellation occurring within 5 business days.}

SIGN _ _ | : DATE
Case 1:19-cv-20883-RS Document 41

 

Neuronline, Inc

Bill To: Jonathan Liss, Esq
erin@bclrlaw.com
4000 Hollywood Bivd
Suite 610 North Tower
Hollywood, FL 33021

Description

7/26/19: Juan CANOURA vs State Farm - Record Review

Payment Details

Payments only accepted via check. No credit cards, please.

Notes

Entered on FLSD Docket 09/13/2019 Page 79 of 79

c/o Jeff Gelblum, MD
2801 NE 213 Street

10th Floor

Aventura, FL 33180
305.495.9099
jeffgelblum@gmail.com
http://neuronline.com
Tax Reg N°: XX-XXXXXXX

Office Manager, Caroline Garcia: 305.401.3833

Quantity
6 hours
Subtotal
TAX 0%

Total
PAID

Balance Due

Thanks for your prompt remittance of this agreed amount. Please feel free to contact me for any inquiries.

Regards,
Dr. Jeff Gelblum

1/2

Fax: 305.936.9650

Invoice

Invoice No: 1Canoura
Date: 07/26/2019
Terms: NET 7

Due Date: 08/02/2019

Rate Amount
$800.00 $4,800.00
$4,800.00

$0.00

$4,800.00
$0.00

$4,800.00
